

Exhibit 10.1






CONTRACT BETWEEN
SPIRE STL PIPELINE LLC
AND
MICHELS CORPORATION
FOR PROCUREMENT AND INSTALLATION OF GAS PIPELINE
FOR THE
SPIRE STL PIPELINE
DATED AS OF APRIL 26, 2018






--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
ARTICLE 1
DEFINITION OF TERMS
1


 
 
 
ARTICLE 2
SCOPE OF AGREEMENT
4


 
 
 
 
 
2.1
Commencement of Work
4


 
2.2
Priority of Documents
4


 
2.3
Preprinted Terms
4


 
 
 
 
ARTICLE 3
STANDARDS FOR PERFORMANCE
4


 
 
 
 
 
3.1
Performance Standards
4


 
3.2
Schedule of Performance
4


 
3.3
Final Acceptance
4


 
3.4
Compliance with Applicable Law
5


 
3.5
Permits, Fees, Notices, Licenses and Compliance with Law
5


 
 
 
 
ARTICLE 4
INVOICING AND PAYMENT
5


 
 
 
 
 
4.1
Contract Price
5


 
4.2
Travel Expenses
6


 
4.3
Payment Terms for Change Orders
6


 
4.4
Submission of Invoices
6


 
4.5
Invoice Format and Copies
6


 
4.6
Payment
6


 
4.7
Statement
7


 
4.8
Final Payment
7


 
 
 
 
ARTICLE 5
PROJECT CONTROLS
7


 
 
 
 
 
5.1
Reports
7


 
5.2
Time-and-Material Reports
7


 
 
 
 
ARTICLE 6
INDEPENDENT CONTRACTOR STATUS
7


 
 
 
ARTICLE 7
CONTRACTOR’S PERSONNEL AND RESPONSIBILITIES
8


 
 
 
 
 
7.4
Pre-Job Conferences
8


 
7.5
Labor Indemnification
8


 
7.6
Experienced Employees
8


 
7.7
Contractor Responsible for Conduct of Employees
8


 
7.8
Key Personnel
8


 
7.9
Supervisor
8


 
7.10
Employee Fitness
8


 
7.11
Former Employees
9


 
7.12
Duty to Cooperate
9


 
7.13
Field Records
9


 
7.14
Protection of Property and Public Liability
9


 
7.15
Damage to Existing Property
9


 
7.16
Rights-Of-Way
9


 
7.17
On Private Property
9


 
7.18
Work within Highway and Railroad Rights-of-Way
10


 
 
 
 
ARTICLE 8
SUBCONTRACTUAL RELATIONS
10


 
 
 
 
 
8.1
Subcontractual Relations
10


 
8.2
Subcontracts
10


 
8.3
No Privity with Subcontractors
10


 
8.4
Assignment of Subcontracts
10





i

--------------------------------------------------------------------------------




 
8.5
Contractor’s Payments to Subcontractors
10


 
8.6
Disputes with Subcontractors
10


 
8.7
Compliance with Applicable Law
10


 
 
 
 
ARTICLE 9
INSURANCE
10


 
 
 
 
 
9.1
Required Coverages
10


 
9.2
Claims Made Coverage
11


 
9.3
Evidence of Insurance
11


 
9.4
Notice of Cancellation
12


 
9.5
Self-Insured Retention
12


 
9.6
Additional Coverages
12


 
9.7
Non-Waiver
12


 
9.8
Company’s Right to Purchase
12


 
9.9
Accident/Incident Report
12


 
9.10
Contractor Obligations Not Limited
12


 
 
 
 
ARTICLE 10
INDEMNIFICATION
12


 
 
 
 
 
10.1
Standard Indemnity
12


 
10.2
Indemnity in Excess of $25 Million
13


 
 
 
 
ARTICLE 11
WARRANTIES
13


 
 
 
 
 
11.1
Warranties
13


 
11.2
Remedies
13


 
11.3
Inspection
14


 
 
 
 
ARTICLE 12
RISK OF LOSS AND TITLE
14


 
 
 
 
 
12.1
Contractor’s Risk
14


 
12.2
Warranty of Title
14


 
 
 
 
ARTICLE 13
SITE CONDITIONS
14


 
 
 
 
 
13.1
Site Investigations
14


 
13.2
Site Conditions
14


 
 
 
 
ARTICLE 14
MATERIAL PROVISIONS
14


 
 
 
 
 
14.1
Material Supply (Specifications)
14


 
14.2
Minor Defects
14


 
14.3
Routing of Shipments; Shipping
14


 
14.4
Receiving, Handling, and Storage
15


 
14.5
Contractor’s Duty to Check
15


 
14.6
Specifications and Drawings
15


 
 
 
 
ARTICLE 15
TESTS AND INSPECTIONS
15


 
 
 
 
 
15.1
Company’s Attendance
15


 
15.2
Company Inspections
15


 
15.3
Rejected Work
15


 
15.4
Timing
16


 
15.5
Covering the Work
16


 
15.6
Final Inspection
16


 
 
 
 
ARTICLE 16
COMPANY’S USE OF THE WORK
16


 
 
 
 
 
16.1
Company’s Use
16


 
16.2
Submittals
16


 
 
 
 
ARTICLE 17
SITE SAFETY AND SECURITY
16


 
 
 
 
 
17.1
Site Safety
16


 
17.2
Security Regulations
16





ii

--------------------------------------------------------------------------------




 
17.3
Reporting
17


 
17.4
Emergencies
17


 
17.5
Cleanliness
17


 
17.6
Site Trespass
17


 
 
 
 
ARTICLE 18
ENVIRONMENTAL REQUIREMENTS
17


 
 
 
 
 
18.1
Hazardous Substances Brought or Used by Contractor
17


 
18.2
Pre-Existing Hazardous Substances
17


 
18.3
Investigation and Determination
17


 
18.4
Plan for Removal or Abatement
17


 
18.5
Contractor Chemical Use and Disposal Requirements
18


 
18.6
Notice
18


 
18.7
Inclusion in Subcontracts
18


 
18.8
Material Safety Data Sheets Required
18


 
18.9
Labeling and Training
18


 
 
 
 
ARTICLE 19
DRUGS AND ALCOHOL
18


 
 
 
ARTICLE 20
TAXES
18


 
 
 
ARTICLE 21
LIENS
19


 
 
 
 
 
21.1
Lien Waivers
19


 
21.2
Lien Free Projects
19


 
21.3
Right to Discharge Liens
19


 
 
 
 
ARTICLE 22
AUDIT AND RECORDS
19


 
 
 
ARTICLE 23
CHANGE ORDERS
19


 
 
 
 
 
23.1
Changes in the Work
19


 
23.2
Contractor Change Requests
20


 
23.3
No Change Order for Contractor Delay or Error
20


 
23.4
Duty to Continue the Work
20


 
23.5
Effect of Changes in the Law
20


 
 
 
 
ARTICLE 24
DELAY, ACCELERATION
20


 
 
 
 
 
24.1
No Extension of Final Completion Date
20


 
24.2
Acceleration Ordered by Company
21


 
24.3
Extension of Time
21


 
 
 
 
ARTICLE 25
TERMINATION AND SUSPENSION
21


 
 
 
 
 
25.1
Termination with Cause
21


 
25.2
Termination or Suspension without Cause
21


 
25.3
Resumption of Work
22


 
 
 
 
ARTICLE 26
CLAIMS
22


 
 
 
ARTICLE 27
DISPUTE RESOLUTION
22


 
 
 
 
 
27.1
Mediation
22


 
27.2
Work to Continue
22


 
 
 
 
ARTICLE 28
DELIVERY AND RETENTION OF DOCUMENTATION
22


 
 
 
 
 
28.1
Documentation and Proprietary Information
22


 
28.2
Documentation
22


 
28.3
Retention of Documents
22


 
 
 
 
ARTICLE 29
CONFIDENTIAL INFORMATION
23


 
 
 
 
 
29.1
Contractor’s Obligations
23


 
29.2
Irreparable Harm
23





iii

--------------------------------------------------------------------------------




 
 
 
 
ARTICLE 30
OWNERSHIP OF WORK PRODUCT
23


 
 
 
 
 
30.1
Work Product
23


 
30.2
Assignment
23


 
30.3
Contractor’s Retained Information
24


 
30.4
Knowledge
24


 
30.5
Use of Work Product
24


 
 
 
 
ARTICLE 31
MISCELLANEOUS
24


 
 
 
 
 
31.1
Complete Agreement of the Parties
24


 
31.2
Notices
24


 
31.3
No Third-Party Beneficiary
24


 
31.4
Assignment
24


 
31.5
Choice of Law/Interpretation
24


 
31.6
Severability
24


 
31.7
Amendments
25


 
31.8
Non-Waiver
25


 
31.9
Liability Limitation
25


 
31.10
Waiver of Consequential Damages
25


 
31.11
Interpretation
25


 
31.12
Non-Exclusive
25


 
31.13
Survival
25







iv

--------------------------------------------------------------------------------





EXHIBITS
EXHIBIT A    SCOPE OF WORK/SPECIFICATIONS
EXHIBIT B    PROJECT SCHEDULE/MILESTONE DATES
EXHIBIT C    SCHEDULE OF COMPENSATION
EXHIBIT D    COMPLETION CERTIFICATES
EXHIBIT E    KEY PERSONNEL
EXHIBIT F    CONTRACTOR SAFETY AND HEALTH PROGRAM
EXHIBIT G
FORM OF CONTRACTOR’S AFFIDAVIT OF COMPLIANCE WITH 49 CFR §§ 199, 40, AND 382

EXHIBIT H    OPERATOR QUALIFICATION PLAN
EXHIBIT I    PAYMENT DOCUMENTATION
EXHIBIT J    PERMITS
EXHIBIT K    PROJECT CONTROLS/REPORTING REQUIREMENTS
EXHIBIT L    APPROVED SUBCONTRACTORS LIST
EXHIBIT M    COMPLETION PROCESS
EXHIBIT N    LIQUIDATED DAMAGES
EXHIBIT O    COMPANY-FURNISHED ITEMS
EXHIBIT P    FORM OF CHANGE ORDER
EXHIBIT Q    TRESPASS PROTOCOL
EXHIBIT R    FORM OF INVOICE
EXHIBIT S    CONTRACTOR CLARIFICATIONS








--------------------------------------------------------------------------------





SPIRE STL PIPELINE LLC
CONTRACT FOR
PROCUREMENT AND INSTALLATION
OF GAS PIPELINE
This Contract for Procurement and Installation of Gas Pipeline (this “Contract”)
is made and entered into as of the 26th day of April, 2018 (“Effective Date”) by
and between Spire STL Pipeline LLC, a Missouri limited liability company
(“Company”), and Michels Corporation, a Wisconsin corporation (“Contractor”),
for the work as set forth in Exhibit A (the “Project”), a new gas pipeline, as
well as related appurtenances such as roads, walks, and landscaping to be
located at the Site (defined below). Company and Contractor may hereinafter be
referred to individually as “Party” and collectively as “Parties”.
ARTICLE 1DEFINITION OF TERMS
The following terms, wherever used in any documents which form part of the
Contract Documents, shall have the meanings indicated below unless the context
otherwise requires:
“Account Records” means any and all information, materials and data of every
kind and character, including hard copies and electronic data, if available,
related to records, books, papers, documents, subscriptions, recordings,
agreements, purchase orders, leases, contracts, commitments, arrangements,
notes, daily diaries, superintendent reports, drawings, receipts, vouchers and
memoranda, and any and all other agreements, sources of information and matters
that may in Company’s judgment have any bearing on or pertain to any matters,
rights, duties or obligations under or covered by the Contract Documents to the
extent necessary to adequately permit evaluation and verification of
Contractor’s compliance with any aspect of the Contract Documents and Company’s
business ethics expectations.
“Affiliate” means any person that, directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the specified person. For purposes of this definition, “control” (including the
terms “controlled by” and under “common control with” means the possession,
directly or indirectly, of the power to direct or to cause the direction of the
management policies of a person, whether through the ownership of voting
securities, by contract or otherwise.
“Business Day” means any Day except Saturday, Sunday, or a weekday that is
observed by Company as a holiday.
“Callback Period” means a period of one year from the date of Final Acceptance.
“Certificate of Final Acceptance” means a document, in the applicable form
attached to Exhibit D (Completion Certificates) hereto, executed by Company and
Contractor confirming that Final Acceptance has occurred.
“Change Order” means a written order issued by Company to Contractor pursuant to
Article 23 that modifies the Contract Documents.
“Company’s Authorized Representative” means Company’s duly authorized
representative, who will provide the general administration of this Contract on
behalf of Company. Unless otherwise stated in a written delegation of authority,
Company’s Authorized Representative does not have authority to amend or waive
any portion of this Contract. Company may, in its sole discretion, change its
Authorized Representative at any time or from time to time, and shall promptly
notify Contractor of any such change.
“Company Hazardous Substances” has the meaning set forth in Section 18.2.
“Confidential Information” means any and all data, documentation, methods,
processes, materials, and all other information relating to the past, present,
and future business of Company, including this Contract. Confidential
Information also includes all information owned or provided by customers,
suppliers, or other third parties to whom Company owes an obligation of
confidentiality, and all Work Product (as that term is defined in Article 30).
Confidential Information does not include any information that is: (i) publicly
available or becomes publicly available through no breach of the Contract
Documents by Contractor, its Subcontractors or their employees; or (ii)
information that Contractor can show, by written records, was known to
Contractor prior to the date of the Effective Date.
“Construction Mobilization Date” means the latest date on which Contractor must
mobilize (which does not include mobilization to clear trees or horizontal
directional drilling bores) its workforce to commence pipeline construction,
which, as of the Effective Date, is June 25, 2018.
“Construction Standards” means the standards for construction identified in the
Specifications for the Project.


1

--------------------------------------------------------------------------------




“Contract Documents” means: (a) this Contract; (b) the Scope of Work and any
applicable Specifications; (c) any applicable Drawings; (d) the Schedule; (e)
any duly executed Change Orders; and (f) any other Exhibits incorporated in the
Contract.
“Contractor Change Request” has the meaning set forth in Section 23.2.
“Contractor Safety and Health Program” means Contractor’s safety and loss
control program and attached documentation as defined in Exhibit F.
“Contractor’s Authorized Representative” means Contractor’s duly authorized
representative, who will provide the general administration of this Contract on
behalf of Contractor and shall be Contractor’s representative in all matters
relating to this Contract. Contractor may change its Authorized Representative
at any time. However, a fully qualified replacement must be ready to assume
responsibility for Contractor’s Authorized Representative and is subject to
prior approval of Company’s Authorized Representative, which shall not be
unreasonably withheld.
“Contractor’s Retained Information” has the meaning set forth in Section 30.3.
“Contract Price” means the total aggregate price for the Work as determined
pursuant to Section 4.1 and as increased or decreased by any Change Order or,
pursuant to Section 23.4 written direction of Company.
“Critical Path” means the longest calculated path of dependent activities in the
Schedule necessary for completion of the Work or the Project, as the case may
be, and as more specifically defined in Exhibit K (Project Controls/Reporting
Requirements).
“Day” means a calendar day of 24 hours commencing at 12:00 a.m.
“Drawings” are the graphic and pictorial portion of the Contract Documents
wherever located and whenever issued, showing the design, location, and
dimensions of the Work, generally including plans, elevations, sections,
details, and diagrams.
“Engineer” or “Architect” means the independent representative who will act on
the behalf of Company for certain technical purposes. If no independent
representative is used by Company, “Engineer” or “Architect” means Company.
“Final Acceptance” means the acceptance and/or approval of the Work by the
execution of a Certificate of Final Acceptance by Company (or other mutually
agreed to procedure), provided that the Work meets all of the requirements of
the Contract Documents
“Final Completion” means the full performance by Contractor and Company of each
of the Parties’ respective obligations under the Contract Documents, including
Exhibit M (Completion Process) and all revisions and amendments thereof.
“Final Completion Date” means the contractually-required date for Final
Completion of the Work listed in the Milestone Dates and the Schedule
“Force Majeure” has the meaning set forth in Section 24.3.
“Governmental Filings” has the meaning set forth in Section 3.5(c).
“Guaranteed Substantial Completion Date” means the contractually-required date
for Substantial Completion for the Work as set forth in the Contract Documents,
including Exhibit B (Project Schedule/Milestone Dates), Exhibit M (Completion
Process), and Exhibit N (Liquidated Damages), as such date may be changed from
time to time in accordance with Article 23.
“Hazardous Substances” means any material in any physical form that may pose a
present or potential threat to human health and safety or the environment. This
includes all materials defined in any statute as hazardous substances or
hazardous wastes and asbestos-containing materials in any form, polychlorinated
biphenyl’s (PCBs), and oil or other petroleum by-products.
“HDD Mobilization Date” means the latest date on which Contractor must mobilize
its workforce to commence horizontal direction drilling, which, as of the
Effective Date, is August 9, 2018.
“Indemnitees” has the meaning set forth in Article 10.
“Knowledge” has the meaning set forth in Section 30.4.


2

--------------------------------------------------------------------------------




“Latent Defect” means a defect which exists in the Work prior to the end of the
Callback Period and that was not and normally would not have been revealed,
discovered, or located before the end of the Callback Period by any reasonably
careful inspection or by any known or customary test.
“Law” means all laws, statutes, codes, ordinances, rules, regulations, lawful
orders, and other legal requirements, in addition to judicial decrees and
interpretations, permits, and licenses, including those concerning health,
safety, and the protection of the environment, as amended from time to time, of
all federal, state, county, and local governmental agencies and authorities that
are applicable to the Work and any of Contractor’s obligations under the
Contract Documents.
“Losses” means any costs, damages, losses, claims, demands, causes of action,
suits or other litigation (including all costs thereof and reasonable attorney’s
fees) of every kind and character.
“Material” means all material, equipment, products, supplies, goods, articles,
processes, apparatus, machinery, and documentation to be furnished by Contractor
and necessary to complete the Work set forth in the Contract Documents.
“Milestone” means a specific portion of Contractor’s Work as defined by the
Contract Documents.
“Milestone Date” means a date identified in the Milestone Dates set forth in
Exhibit B (Project Schedule/Milestone Dates) on which Contractor must complete a
specific portion of its Work.
“Operator Qualification Plan” has the meaning set forth in Section 3.5(d).
“Operator Qualification Regulations” means the U.S. Department of Transportation
Pipeline Safety Regulations 49 CFR 192 and the State of Missouri Code of State
Regulations Part 4 CSR 240-40.030.
“Payment Milestone” means a Milestone, the successful completion of which
results in a payment by Company to Contractor for a specified portion of the
Contract Price, as described on Exhibit C.
“Permits” means any licenses, permits, inspections or approvals required by any
governmental authority having jurisdiction.
“Punchlist” means an itemized list prepared by Contractor and augmented, if
necessary, by Company, of those portions of the Work that Company’s inspection
reasonably indicates have not been completed in accordance with the requirements
of the Contract Documents. Subject to verification by Company, Contractor shall,
at its own expense, complete all Work (including all corrections or
replacements) indicated by the Punchlist and test or inspect, as appropriate,
any portions of the Work so completed or corrected.
“Retainage” or “Retention” has the meaning set forth in Section 4.7.
“Schedule” means the Company-approved schedule attached as Exhibit B for the
performance of the Work.
“Services” means all of the labor, supervision, administration, and other
services, required to complete the Work.
“Site” means Company’s yard, station, easement, office, or other location, as
defined by Company, for which the Work is intended.
“Specifications” means that portion of the Contract Documents consisting of a
set of written directions, provisions, and requirements giving interpretation to
Contractor’s Work. The Specifications and Drawings are intended to supplement
but not necessarily duplicate each other. Any Work exhibited in the one and not
in the other shall be executed as if it had been set forth in both, so that the
Work will be performed according to the complete design as determined by
Company.
“Subcontract” means a contract entered into by Contractor and a Subcontractor to
perform any portion of the Work.
“Subcontractor” means an entity at any tier having a contract with Contractor or
any of its Subcontractors for the Work.
“Substantial Completion” means the Work has progressed to the point where, in
the reasonable opinion of Company as evidenced by the issuance of a definitive
Certificate of Substantial Completion (Exhibit D), it is substantially complete,
in accordance with the conditions precedent set forth in the Contract Documents,
including Exhibit M.


3

--------------------------------------------------------------------------------




“Testing Regulations” means those certain Federal Pipeline Safety Regulations
found at 49 CFR §199, 49 CFR §40, and 49 CFR §382 and Missouri Pipeline Safety
Regulations found at 4 CSR 240-40.080, as amended.
“Welding Procedures” means the welding procedures provided by Contractor
pursuant to Specifications Schedule A-9 and approved by Company.
“Work” means all Material and Services that Contractor is obligated to provide
under the Contract Documents. All obligations of the Contractor shall be
performed as specified in the Contract Documents.
“Work Product” has the meaning set forth in Section 30.1.
All other capitalized terms used herein shall have the meanings ascribed to them
in this Contract.
ARTICLE 2    SCOPE OF AGREEMENT
2.1    Commencement of Work. Contractor shall not commence Work until after this
Contract has been executed, and Contractor will furnish all of the Work
identified in the Contract Documents.
2.2    Priority of Documents. To the extent of any ambiguity, discrepancy,
conflict, or inconsistency between the documents comprising the Contract
Documents, the authority of the individual documents relative to the other
documents is, in descending order of authority: (a) any duly executed Change
Order; (b) Michels Clarifications attached as Exhibit S; (c) this Contract with
the exception of Exhibit A (Scope of Work/Specifications); (d) any applicable
Scope of Work or Specifications set forth in Exhibit A; (e) the Schedule; (f)
any applicable Drawings; and (g) any other documents identified in the Contract
as comprising the Contract Documents. Notwithstanding the foregoing, the several
documents forming the Contract Documents shall be taken as mutually explanatory
of one another; however, with respect to any conflict or inconsistency not
resolved by this Section 2.2, or where there exists ambiguities, discrepancies,
conflicts, or inconsistencies between documents of equal precedence to each
other, Company shall decide priority of such documents.
2.3    Preprinted Terms. This Contract supersedes any preprinted terms or
conditions on any preprinted invoice submitted by Contractor or any printed or
typed conditions forming a part of Contractor’s proposal. Any additional or
different terms and conditions set forth in Contractor’s invoices, purchase
order acknowledgments, or similar writings or in Contractor’s electronic data
interchange acknowledgments are objected to by Company and will not be binding
upon Company unless specifically assented to in writing by an authorized agent
of Company.
ARTICLE 3    STANDARDS FOR PERFORMANCE
3.1    Performance Standards. Contractor shall perform all Work in a competent
manner, and in compliance with all applicable standards, including all
applicable industry standards and professional standards of care for the Work,
and those that are set forth in the Contract Documents. Contractor agrees to
perform, to the entire satisfaction of Company, the Work described in the
Contract Documents and in accordance with the applicable Construction Standards,
Welding Procedures, and Company Policies. Contractor acknowledges receipt of the
Construction Standards and Welding Procedures in effect as of the Effective
Date.
3.2    Schedule of Performance. Before starting the Work, Contractor shall
submit for approval by Company, a Schedule identifying all Milestone Dates,
including the Guaranteed Substantial Completion Date, for the Work and providing
sufficient details to fully describe its plan for timely completing all of the
Work as set forth in the Schedule. Contractor shall complete the specified
portion of its Work on or prior to each Milestone Date for such completion as
set forth in the Schedule. Contractor shall not modify the Schedule without
Company’s written approval. Time is of the essence for completion of the Work.
Delays or possible delays in the performance of the Work or in the completion of
the Milestone Dates set forth in Exhibit B shall be reported to Company within
five Days of the first Day that Contractor knows or, by applying prudent
industry practices, should have known of the possible delay. Contractor shall
take all necessary steps, including acceleration of the Work, at no additional
cost to Company, to recover delays in the Schedule, except to the extent such
delays are caused by the fault of Company.
3.3    Final Acceptance. The Work shall not be deemed complete until after all
of the Work, including any Punchlist Work, is completed to Company’s reasonable
satisfaction.
3.4    Compliance with Applicable Law. Contractor will comply, and will cause
all of its personnel, representatives and Subcontractors to comply, with all Law
applicable to the Contractor’s performance under the Contract Documents.
Contractor shall make all notifications relating to commencement and progress of
the Work as required by Law. Where not in conflict with applicable Law,
Contractor will comply with all rules, Company Policies provided to Contractor,
jobsite requirements, and procedures of Company.


4

--------------------------------------------------------------------------------




3.5    Permits, Fees, Notices, Licenses and Compliance with Law.
(a)    Permits. Prior to commencing Work, Contractor will obtain, and at all
times during the Project, maintain, those Permits assigned as Contractor’s
responsibility on Exhibit J (Permits). Contractor will charge Company for
Permits at Contractor’s actual cost, with no mark-up. Company will obtain, at
all times during the Project maintain, and pay for all Permits assigned as
Company’s responsibility on Exhibit J (Permits), in such time so as not to
impede Contractor’s performance of the Work in accordance with the Schedule.
With respect to any Permits required for the Project but not set forth on
Exhibit J, the Parties will mutually agree regarding the respective
responsibilities for such Permits. If obtaining any Permit not set forth on
Exhibit J requires Contractor to perform work not set forth on Exhibit A (Scope
of Work / Specifications) or incur additional costs, then Contractor will be
entitled to seek a Change Order for such additional Work.
(b)    Compliance with Law. Contractor will comply, and will cause all of its
personnel, representatives and Subcontractors to comply, with all Law applicable
to the Contractor’s performance under the Contract Documents. Any costs, fines,
penalties, awards, damages, or other liabilities associated with any Contractor
violations of this Section 3.5 shall be borne and paid solely by Contractor, and
Contractor shall indemnify Company for such violations to the fullest extent
provided by Law.
(c)    Governmental Filings. Contractor shall immediately notify Company’s
Authorized Representative of all known claims, filings, or other submissions
made by or against Contractor and/or its employees to or by governmental
regulatory agencies arising from or occurring during the performance of the Work
(collectively “Governmental Filings”). Contractor shall require all
Subcontractors to immediately inform Contractor of Governmental Filings known to
them and shall promptly inform Company’s Authorized Representative of such
Governmental Filings.
(d)    Pipeline Safety. In addition, Contractor is aware of and acknowledges its
responsibilities under the Testing Regulations. Contractor will fulfill, and
will cause all of its applicable personnel, representatives and Subcontractors
to fulfill, all of the requirements of the Testing Regulations in the
performance under this Contract. Contractor will provide such access to its
premises (including any job-site), property, personnel, representatives, and
records by Company, the Research and Special Programs Administrator, the Federal
Department of Transportation, the Missouri Public Service Commission, and any
and all governmental authority or their representatives, as is necessary for the
purpose of monitoring Contractor’s compliance with the Testing Regulations.
PRIOR TO COMMENCING WORK, CONTRACTOR AND ANY OF ITS APPROVED SUBCONTRACTORS ARE
REQUIRED TO COMPLETE AND DELIVER TO COMPANY AN AFFIDAVIT OF COMPLIANCE IN THE
FORM ATTACHED HERETO AS EXHIBIT G.
(e)    Operator Qualification. Prior to commencing Work and at all times during
the Term, Contractor will comply with the operator qualification plan attached
hereto as Exhibit H (the “Operator Qualification Plan”). Contractor represents
and warrants that the Operator Qualification Plan satisfies all the requirements
of the Operator Qualification Regulations. All Contractor personnel who will be
performing “covered tasks” (as defined by the Operator Qualification Plan or
Operator Qualification Regulations) must comply with the Operator Qualification
Plan and Operator Qualification Regulations. Prior to commencing Work and upon
Company’s request at any time during the Term, Contractor will deliver to
Company all of the required operator qualification records and other records
necessary to obtain and maintain compliance with the Operator Qualification
Regulations.
ARTICLE 4    INVOICING AND PAYMENT
4.1    Contract Price.
(a)    Mobilization Payments. Company shall pay Contractor $12,500,000, in
advance payments subject to Retention and via electronic funds transfer to a
U.S. bank account designated by Contractor, as follows: (1) $4,200,000 on or
before five Business Days after receipt of Contractor’s invoice after Contractor
commences tree-clearing mobilization for the tree-clearing Work and (2)
$8,300,000 on or before five Business Days after receipt of Contractor’s invoice
after Contractor commences its construction mobilization for the pipeline
construction Work. If Contractor is terminated for any reason, the applicable
terms of Article 25 shall apply.


5

--------------------------------------------------------------------------------




(b)    Lump Sum Pricing. The Contractor’s total compensation for its performance
of acceptable Work as required by the Contract Documents shall be a fixed lump
sum price, unless unit pricing is applicable.
(c)    Unit Pricing. For all Unit Price Work, an amount equal to the sum of the
established unit price for each separately identified item of Unit Price Work
times the estimated quantity of that item as indicated in the chart identified
in Exhibit C. Estimated quantities are not guaranteed, and Contractor shall be
paid for all actual quantities installed and accepted by Company after
determinations of actual quantities and classification are made by Contractor.
4.2    Travel Expenses. All business travel related to the performance of any
Work that is specifically provided for in the Contract Documents shall be billed
at cost. Billing must be limited to lowest-available rates and must be
accompanied by proper receipts. If no advance approval has been received from
Company, Contractor shall be responsible for all expenses it incurs.
4.3    Payment Terms for Change Orders. All duly executed Change Orders shall be
shown as a separate line item in the monthly Applications for Payments.
4.4    Submission of Invoices. On or about the tenth Day of each calendar month,
Contractor shall submit to Company’s accounts payable department an invoice in
the form of Exhibit R (Form of Invoice) for payment based upon Contractor’s
successful completion, as determined by Company, of Work during the prior month.
Each invoice shall contain the appropriate supporting documentation and lien
waivers provided in Exhibit I (Payment Documentation). All invoices shall be
sent simultaneously via electronic mail to both of the following addresses:
Accounts_Payable@spireenergy.com with a copy to Kathy Cariolano at
Kathy.Cariolano@spireenergy.com. Company shall pay Contractor within 30 Days
following Company’s receipt of a proper and complete invoice. Company may
decline to pay an invoice, in whole or in part, to the extent necessary to
protect Company from loss due to (a) breach by Contractor of any of its
obligations under these Contract Documents including the costs to Company of
remedying the breach and all other costs directly attributable to other services
that are required to be performed in connection with remedying such breach; (b)
third-party claims filed or reasonable evidence indicating probable filing of
such claims, except to the extent Contractor’s insurers have agreed in writing
to cover such claims or where Contractor has accepted an obligation to indemnify
Company against such claim; (c) damage to Company or another contractor to the
extent Contractor is obligated to indemnify Company for such damage; (d)
reasonable evidence that the Work will not be completed within the time
requirements specified in these Contract Documents; (e) unsubstantiated or
unsupported amounts paid by Company to Contractor; (f) Contractor’s failure to
properly pay Subcontractors or to properly pay for equipment, materials or
labor; or (g) any undisputed amounts due to Company under the terms of these
Contract Documents. If requested by Company, Contractor shall submit a partial
waiver of lien satisfactory to Company with respect to each Subcontractor
(regardless of tier) and material supplier providing goods or services in excess
of $125,000 in the aggregate, certifying to the receipt of the exact amount
shown by Contractor’s sworn statement for the previous invoice as having been
included in the previous request for payment to Company for that particular
Subcontractor or material supplier. If Company so requests, final waivers of
lien by all Subcontractors and material suppliers providing goods or services in
excess of $125,000 in the aggregate, and affidavits that all bills for material
and labor have been paid by Contractor and each Subcontractor shall be furnished
with the final invoice with respect to the Work. Company may set off against any
amount payable under these Contract Documents any and all present undisputed
indebtedness of Contractor to Company. The elements of all amounts invoiced
shall be shown separately, by applicable line items, and shall be classified or
further broken down as Company may require for accounting and payment purposes.
Invoices that Company deems to be inaccurate or incomplete, in Company’s
reasonable discretion, may be returned to Contractor for correction and
re-submittal. Company shall notify Contractor of any rejected invoice or portion
thereof with reasons for such rejection.
4.5    Invoice Format and Copies. Contractor shall submit one original and one
duplicate of each invoice including all supporting documentation and lien
waivers provided in Exhibit I. Contractor shall meet the Company’s invoicing
requirements related to payment information. All invoices must be submitted
electronically. If the Work is being performed pursuant to a Change Order, each
invoice shall also include a detailed itemized list of the charges of Change
Order Work covered by the invoice identifying or containing the number of each
class of employees, the number of hours worked, the rates charged for such
hours, a copy of all Subcontractor itemized invoices, separately itemized
charges for freight, all material used, and, for all special trucking and
special heavy power tools, all adequately described, with all applicable sales
and use taxes stated. Overtime hours shall be billed as such rather than as a
greater number of regular hours. Cost of local permits shall be billed with the
job, with a copy of the receipt for the permit attached to the invoice. Copies
of invoices from cities for paving repairs in locations where city ordinance
does not allow Contractor to make repairs shall be attached to Contractor’s
invoice for reimbursement. Contractor must provide sufficient information with
each invoice, as specified by Company, to comply with Company’s record-keeping,
regulatory, and customer billing requirements.
4.6    Payment. Subject to the provisions of Section 4.1 and unless otherwise
agreed to by the Parties, Company will provide payment of 90% of the total
amount contained in each invoice within 30 Days of receipt of an invoice
acceptable to Company including supporting documentation required by Exhibit I
and any quality assurance documentation which may be specified. Company will
retain 10% of each invoice amount (referred to as “Retainage” or “Retention”).
Subject to the other terms of this Contract (including Article 21 and Section
24.1), Company will pay the Retainage to Contractor as follows: (a) 25% of the
then-aggregate Retainage upon Substantial


6

--------------------------------------------------------------------------------




Completion and the submission of an acceptable invoice from Contractor; and (b)
the remaining Retainage upon Final Completion as described in Section 4.8.
4.7    Statement. With each invoice, Contractor shall submit a sworn statement
as provided by the mechanics lien law of the state where the Site is located and
in the forms attached hereto as Exhibit I, Attachment 1. The statement shall
state the names of all Subcontractors (regardless of tier), the nature of Work,
amounts of all Subcontracts, amount paid to date, amount to be paid to complete
the Work, amount due, any contracts to be let, amount owed for labor to date,
cost of labor to complete the job, and total amount to be paid to complete the
Work.
4.8    Final Payment. Contractor’s final invoice shall be marked “FINAL
INVOICE,” and an additional copy of this invoice shall be submitted to Company’s
Authorized Representative. Subject to the fulfillment of Contractor’s
obligations under the Contract Documents, final payment of all monies due, but
not previously paid to Contractor hereunder, shall be made within 45 Days after
receipt by Company of Contractor’s final invoice; subject, however, to the
condition precedent that final payment shall not be due until Final Acceptance.
Additionally, on Projects involving the construction of improvements to
Company’s property, Contractor shall have given Company evidence satisfactory to
Company that all liens, claims, obligations, and liabilities against Company and
its premises (including the Project and the Site), or in respect to the Work or
chargeable to Company have been fully paid, satisfied, and released. Such
evidence shall include Contractor’s final, unconditional lien waiver (attached
hereto in the form of Exhibit I, Attachment 3) for the final cost of the Work
performed by Contractor and its Subcontractors. Acceptance of final payment will
constitute a release by Contractor of any and all claims against Company for
payment for Work performed pursuant to the Contract Documents. Payment by
Company (including payment of the Retainage) will not constitute acceptance of
any non-conforming Work or a waiver of any claims or rights that Company may
have in connection therewith. Following Final Completion, the remaining
Retention shall be payable within 45 Days after Company and Contractor have
executed a Certificate of Final Acceptance and Company receives the final
invoice and lien releases from Contractor. Amounts held by Company as Retainage
will not accrue interest. Notwithstanding this Section 4.8, Company in its
absolute discretion, may pay all or part of the Retention prior to Final
Acceptance without waiving any of its rights or remedies hereunder. In addition,
Contractor’s final invoice will have a credit of $250,000 to Company, reducing
the amount listed as due and owing by Company.
ARTICLE 5    PROJECT CONTROLS
5.1    Reports. Contractor shall attend weekly progress meetings and submit to
Company a weekly schedule status report dated up to the Day before submission
thereof, in such form as shall be specified by Company, showing the progress
made by Contractor toward the completion of the Work to the date of each report.
Each report shall include an updated Schedule, a list of Contractor’s and its
Subcontractors’ employees performing Work at the Site, a description of
Contractor’s planned activities on the Project for the next week, and other
matters pertaining to the Work. Contractor shall continuously monitor, report,
forecast, and control the progress of the Work in accordance with the Schedule.
Contractor shall provide increasing scheduling detail as the Work progresses. If
such reporting or forecasting indicates a delay or potential delay, then (a)
Contractor will promptly notify Company of the delay, and (b) except to the
extent such delay or potential delay was caused by Company or its other
contractors, Force Majeure, or site trespass, Contractor shall promptly take
appropriate action to get back on schedule and to avoid such delay at no cost to
Company. Contractor’s reporting shall be sufficiently detailed to present to
Company an accurate status of the Schedule, variances from the Schedule and
reasons therefore, and corrective action planned. Contractor shall comply with
the provisions of Exhibit K (Project Controls) until Final Acceptance.
5.2    Time-and-Material Reports. If the Work is being performed pursuant to a
cost-plus or time-and-material (or any variation thereof) pricing structure,
Contractor shall submit a weekly report to Company for each such Project. Each
report shall include, in addition to the information required by Section 5.1 and
Exhibit K, the following: (a) time sheets listing Contractor’s and
Subcontractor’s employees, with occupation descriptions and number of regular
and overtime hours worked; (b) a list of all chargeable tools and equipment
showing hours used; and (c) a list of chargeable material and quantities.
ARTICLE 6    INDEPENDENT CONTRACTOR STATUS
Contractor shall be an independent contractor and not an agent, partner, joint
venturer, or employee of Company. Contractor shall perform the Work in
accordance with its own means and methods, and the performance of the Work shall
remain in Contractor’s exclusive charge and control. Contractor shall be solely
responsible for the terms and conditions of employment for all of its employees
working pursuant to this Contract including, but not limited to, their hire,
supervision, transfer, termination, wages, withholdings, benefits, insurance,
and workers’ compensation. Nothing in the Contract Documents shall be construed
or interpreted to mean that Company is a co-employer, joint employer, or a
single employer with Contractor or any Subcontractor (regardless of tier). In
the event Contractor is a party to a collective bargaining agreement, or any
other labor agreement or contract covering its employees, Contractor shall be
solely responsible for all obligations under those agreements. This Contract is
not exclusive. Company is free to engage others to supply Materials or Services
that is the same or similar to Contractor’s. Unless otherwise stated in the
Contract Documents, Contractor has no authority to act for, represent, or bind
Company or its parent company, subsidiaries or Affiliates in any manner.


7

--------------------------------------------------------------------------------




ARTICLE 7    CONTRACTOR’S PERSONNEL AND RESPONSIBILITIES
7.1    Labor Relations. Contractor understands that the use of union labor is at
Contractor’s option for the Project, and Contractor acknowledges that is solely
responsible for the use of union labor for the Work. In the performance of any
of its union Work, Contractor shall comply with, and shall require its
Subcontractors of all tiers at the Site to comply with, the terms of the
applicable union agreement.
7.2    No Strikes or Other Work Stoppages: All applicable union agreements shall
provide that there shall be no work stoppages, work slowdowns or strikes.
7.3    Copies of Union Agreements Furnished to Company. Contractor and its
Subcontractors at the Site shall furnish to Company copies of the applicable
union agreements along with written permissions for their use by the affected
International Union(s). Contractor and its Subcontractors at the Site shall also
furnish a copy of the site extension approval(s) granted by the International
Union(s) prior to commencing the Work.
7.4    Pre-Job Conferences. Contractor and its Subcontractors at the Site shall
conduct pre-job conferences and assign Work to the appropriate crafts according
to the recognized and traditional jurisdiction.
7.5    Labor Indemnification. Contractor shall indemnify, hold harmless, and
defend Indemnitees from all claims, liability, damages, and expenses (including
reasonable attorneys’ fees and court costs) arising out of a labor dispute
arising under Contractor’s union or collective bargaining agreements, if such
disputes or claims are asserted by employees of either Contractor or a
Subcontractor, their bargaining representatives, or employee benefit trust funds
except to the extent such disputes or claims are caused by Company or its other
contractors. .
7.6    Experienced Employees. Contractor shall employ and cause each
Subcontractor (regardless of tier) to employ, qualified, competent,
appropriately trained, experienced, reliable and trustworthy employees to
perform the Work. At Company’s request, the credentials of any of Contractor’s
or its Subcontractors’ employees assigned to perform the Work shall be submitted
to Company in advance of such assignment. Contractor shall require all persons
performing the Work at Company’s Site to be trained in and to comply with
Contractor’s policies, procedures, and directives applicable to activities at
Company’s Site, including security, environmental protection, employee health
and safety, sexual harassment, access, use of controlled substances, and similar
activities. During the performance of the Work, Company may object to any
Contractor employee who, in Company’s reasonable opinion, does not meet these
criteria. In such case, Contractor shall, at its expense and risk, immediately
replace or remove such employee.
7.7    Contractor Responsible for Conduct of Employees. Contractor shall have
full responsibility for the conduct of all employees employed on or in
connection with the Work (including employees of any Subcontractor) and will
ensure that there is adequate, daily supervision of all Work. Contractor shall
be familiar with and observe established and accepted labor practices,
procedures, and project agreements. Contractor and its Subcontractors shall be
responsible for enforcing strict discipline and good order among their employees
at all times while on the Site or performing any of the Work.
7.8    Key Personnel. For the duration of any Project, the employees or other
persons whose names appear on the list of Key Personnel contained in Exhibit E
are deemed necessary for the successful performance of the Work. Contractor
shall assign such Key Personnel to the performance of the Work and shall not
reassign or remove any of them without prior written consent of Company.
Whenever, for any reason, one or more of the Key Personnel specified in Exhibit
E is unavailable to perform the Work, Contractor shall, with the prior written
approval of Company, replace such person with a person of substantially equal
abilities and qualifications.
7.9    Supervisor. While performing Work at the Site, Contractor shall have, at
Company’s Site, a competent supervisor satisfactory to Company who is authorized
to act for Contractor, who is qualified for operator qualification and
experienced in work of the type specified, and who can act for Contractor and to
receive orders or notices which may be given for the proper prosecution of the
Work.
7.10    Employee Fitness. Contractor’s personnel on any Site shall: (a) report
to the Site in a manner fit to do their job; (b) not be under the influence of
or in possession of any alcoholic beverage or of any controlled substance
(except a controlled substance as prescribed by a physician so long as the
performance or safety of the Work is not affected thereby); and (c) not have a
discernible adverse impact on Company. Contractor’s employees shall be advised
to these requirements prior to entry on the Site. Contractor shall immediately
remove from the Site any employee in violation of these requirements as
determined by the Contractor or Company. Contractor shall impose these identical
requirements on Contractor’s Subcontractors.


8

--------------------------------------------------------------------------------




7.11    Former Employees. Contractor shall identify to Company any person whom
Contractor proposes to engage for the Work, and his proposed role, if Contractor
knows him to be a former employee of Company. Company shall have the right and
power to then exclude such employee from the Site.
7.12    Duty to Cooperate. Contractor shall cooperate with all other contractors
performing work on behalf of Company, and shall conduct its operations to
prevent interference with the work or progress of such contractors. If any part
of the Work is dependent upon the quality and completeness of work performed
under another contract, Contractor shall visually inspect the other contractor’s
work and promptly report apparent defects therein which render such work
unsuitable for the proper execution of the Work. Failure to report such defects
to Company shall constitute the Contractor’s acceptance of such work as suitable
to receive the Work. However, Contractor shall not be responsible for defects
which develop after such inspection which could not have been reasonably
detected by a visual examination of the work. The Company will be responsible
for coordinating field work among Contractor and Company’s other contractors. If
conflicts arise among Contractor and Company’s other contractors concerning
scheduling or coordination, Company will make the final decision resolving the
conflict.
7.13    Field Records. Contractor shall maintain up-to-date as-built copies of
all Drawings, Specifications, and other Contract Documents and supplementary
data, including the latest revisions thereto and a continuous record of all
field changes.
7.14    Protection of Property and Public Liability. Until all of the Work is
completed, Contractor shall be responsible for the protection of all persons and
all public and private property including known and properly located structures,
sewers and utilities, above and below ground. Contractor shall furnish and
maintain any barriers, signs, warning lights, guards or other safety equipment
necessary to provide adequate protection of persons and property. If Contractor
has not taken such precautions and, in the opinion of Company, an emergency has
arisen requiring immediate action, Company, with or without notice to
Contractor, may provide suitable protection at the expense of Contractor. If
such costs are not paid on presentation of the bills therefore they may be
deducted from subsequent payments to Contractor. The performance of such
emergency work shall not relieve Contractor of responsibility for any damage
which may occur, unless such damage is caused by Company or its contractors,
Force Majeure, or site trespass.
7.15    Damage to Existing Property. To the extent caused by the Contractor, any
Subcontractor or their agents, employees or any other person for whom, directly
or indirectly, any one of them may be liable, Contractor will be held
responsible for any damage to existing known and properly located structures,
materials, or equipment because of its operations and shall repair or replace
any damaged structures, Work, materials, or equipment to the satisfaction of and
at no additional cost to Company. Contractor shall protect all known and
properly located existing structures and property from damage and shall provide
bracing, shoring, or other works necessary for protection.
7.16    Rights-Of-Way. Company will timely obtain all permanent right-of-way and
access easements required for performance of the Work. Contractor shall improve
and maintain the access way as required to perform its Work. The location of
access way not provided to Contractor with the bid documents shall be the sole
responsibility of Contractor. Contractor shall confine its operations to the
Project area and access ways and shall use due care in placing tools, equipment,
excavated materials, and construction materials and supplies, so as to cause the
least possible damage to the property. At the conclusion of the Work, all
temporary structures and other facilities incidental to the Work shall be
removed and the Site shall be restored to its original condition.
7.17    On Private Property. Contractor shall comply with all the limitations
and provisions of Company’s easements and agreements. Contractor shall enter
proposed rights-of-way only after Company notifies Contractor that easements
and/or agreements for the specific area have been obtained. Problems involving
rights-of-way shall be immediately reported to Company. Contractor shall use
existing roads or lanes within the easement area to gain access to the Project
area. Company’s inspector is not empowered to authorize Contractor to depart
from property to which Company has acquired rights of entry or occupancy. In
those cases where Contractor, for whatever reason, enters upon, travels across,
or otherwise uses privately-owned land beyond the rights acquired by Company in
its right-of-way agreements, Contractor shall make all arrangements and
agreements with the landowner involved for such right of entry and use of their
property. In such cases Contractor shall make such right of entry available to
Company’s inspector, where necessary for performance of inspector’s duties, at
no additional cost to Company. Contractor shall obtain a written agreement from
each property owner and tenant setting forth Contractor’s right of entry and use
of the property, and a copy of each such agreement shall be filed with Company.


9

--------------------------------------------------------------------------------




7.18    Work within Highway and Railroad Rights-of-Way. All Work performed, and
all operations of Contractor, its employees, or Subcontractors within the limits
of railroad, road, and highway rights-of-way shall be in conformity with the
requirements and be under the control (through Company) of, the railroad, road,
or highway authority owning, or having jurisdiction over and control of, the
right-of-way in each case.
ARTICLE 8    SUBCONTRACTUAL RELATIONS
8.1    Subcontractual Relations. Contractor may utilize Subcontractors to
perform portions of the Work with the prior written consent of Company, which
shall not be unreasonably withheld, conditioned, or delayed. If Company consents
to the subcontracting of any portion of the Work, (a) such consent shall not
relieve Contractor of its obligations under these Contract Documents with
respect to such Work and (b) Contractor agrees to bring the provisions of these
Contract Documents to the attention of and to bind every Subcontractor
(regardless of tier) to whom it subcontracts any of the Work by the provisions
of these Contract Documents as far as applicable to that portion of the Work to
be performed by the Subcontractor. If Contractor proposes to subcontract any of
the Work, it shall submit to Company the name of each proposed Subcontractor,
with the proposed scope of the Work to be undertaken, safety documents as
defined in the Contractor Safety and Health Program and under applicable Law for
any Subcontractor performing Work on Site, and such information about the
Subcontractor as Company may reasonably request. Company may reject any and all
proposed Subcontractors in Company’s absolute discretion.
8.2    Subcontracts. Any portion of the Work to be performed for Contractor by a
Subcontractor shall be performed pursuant to an appropriate written Subcontract
between Contractor and the Subcontractor. No Subcontract shall relieve
Contractor of its obligations under the Contract Documents. Contractor shall
remain responsible for all subcontracted Work, and Contractor shall be as fully
liable to Company for acts and omissions of its Subcontractors, their agents,
representatives, and persons directly or indirectly employed by them as it is
for the acts and omissions of Contractor’s own employees.
8.3    No Privity with Subcontractors. Any reference herein to Subcontractors,
including the description of how Subcontracts may be authorized by Company or
requiring Contractor to incorporate a provision hereof in agreements with its
Subcontractors, agents or assigns, shall not create privity of contract between
Company and such Subcontractor or their agents or assigns.
8.4    Assignment of Subcontracts. Each Subcontract shall provide for a
contingent assignment of the Subcontract upon termination for cause of
Contractor by Company. Such contingent assignment shall provide that if Company
fulfills Contractor’s obligations to Subcontractor, then Subcontractor will
perform the Subcontract on behalf of Company, its successors and assigns.
8.5    Contractor’s Payments to Subcontractors. Contractor shall pay each
Subcontractor promptly upon receipt of payment from Company or as provided in
the Subcontract. Company has no obligation to pay Subcontractors or to ensure
Contractor pays Subcontractors. Contractor shall furnish to Company satisfactory
evidence of all payments. Company may withhold any amounts due to Contractor or
its Subcontractors in addition to any other monies that are to be retained,
until such evidence is furnished. Contractor shall not permit any Lien to be put
or remain on property of Company by reason of the failure of Contractor or its
Subcontractor to pay for labor and materials, except to the extent caused by
Company’s failure to pay Contractor undisputed amounts due. If any such Lien is
not removed within 60 Days of a notice of lien claim, Company may do so at
Contractor’s expense, and Contractor shall promptly pay to Company all such
costs and expenses, including legal fees, paid or incurred by Company, unless
Contractor has bonded over the lien with an appropriate mechanic’s lien bond
that meets the statutory requirements of the state where the lien is asserted.
8.6    Disputes with Subcontractors. Contractor shall promptly inform Company of
any significant dispute arising between Contractor and any of its
Subcontractors. Contractor shall use its best efforts to avoid disputes
regarding the Work and shall resolve such disputes as they arise.
8.7    Compliance with Applicable Law. Contractor shall cause any and all of its
Subcontractors to comply with all applicable Law in the performance of the Work
hereunder.
ARTICLE 9    INSURANCE
9.1    Required Coverages. Contractor shall provide and maintain, and shall
require each Subcontractor (regardless of tier) to provide and maintain, in
effect during the performance of any Work under these Contract Documents the
insurances described herein. The following insurance policies will be
underwritten by insurance companies that are satisfactory to Company, that have
a current A.M. Best Co. rating of A-, financial category X or higher, and that
are authorized to do business in the states where the Work is performed. Such
policies will include:


10

--------------------------------------------------------------------------------




(a)    Workers’ Compensation. The legal liability under the Workers’
Compensation Act of the states where the Work is performed and any other
employee benefit statute or law of such states, to pay claims for personal
injuries sustained by its employees, including death resulting therefrom. With
respect to employer’s liability coverage under any workers’ compensation
insurance policy, the limit of liability shall be $2,000,000 per Accident –
Injury, $2,000,000 Policy Limit – Disease, and $2,000,000 per Employee –
Disease. The workers’ compensation policy shall also include U.S. Longshoremen
and Harbor Workers’ Compensation Act Coverage, if any Work shall be done over or
within 100 feet of any body of water, or otherwise at the sole discretion of
Company. It shall also provide maritime (Jones Act) coverage if a boat or vessel
of any type is to be used.
(b)    Commercial General Liability. Commercial general liability insurance
covering the legal liability of Contractor for injuries to or death of any
person or persons and damage to the property of others. This coverage must
contain either blanket contractual liability coverage or contractual liability
coverage specific to this Contract, either of which shall not be subject to a
contractual limitation endorsement. The limits of liability will be not less
than $25,000,000 per occurrence and $25,000,000 annual aggregate, other than
products/completed operations. This policy must be written on an “occurrence”
basis. This coverage cannot be subject to any exclusion or limitation for
“explosion”, “collapse”, or “underground” (a/k/a “XCU”) operations.
(c)    Commercial Automobile Liability. The legal liability of Contractor for
bodily injuries and damage to the property of others arising out of the
ownership, maintenance or use of any motor vehicle by Contractor or its
Affiliates or their respective representatives and either blanket contractual
liability coverage, or contractual liability coverage specific to this Contract,
either of which shall not be subject to a contractual limitation endorsement.
The limits of liability will be not less than $25,000,000 per occurrence and
$25,000,000 annual aggregate. Coverage shall apply to owned, rented or leased,
and non-owned vehicles.
(d)    Pollution Legal Liability Insurance. Contractor’s pollution legal
liability insurance with coverage for (a) bodily injury, sickness, disease,
mental anguish or shock sustained by any person, including death; (b) property
damage, including physical injury to or destruction of tangible property,
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and (c)
defense, including costs, charges and expenses incurred in the investigation,
adjustment or defense of claims for such compensatory damages; for losses caused
by pollution conditions that arise from the Work. The limits of liability will
be not less than $10,000,000 per occurrence or claim and $10,000,000 annual
aggregate.
(e)    Professional Liability. The legal liability of Contractor for
professional errors and omissions, including coverage for bodily injury and
property damage. The limits of liability will be not less than: $5,000,000 per
claim or occurrence and $5,000,000 annual aggregate.
(f)    Umbrella/Excess Liability Insurance. Any part of the required limits for
employer’s liability, commercial general liability, commercial automobile
liability, and Pollution Liability may be provided by an umbrella or excess
liability policy.
9.2    Claims Made Coverage. If any policy is written on a “claims made” basis,
then either (a) Contractor must maintain the policy for a period of two years
following termination of this Contract or (b) the policy must contain an
“extended reporting provision” for a period of at least two years.
9.3    Evidence of Insurance. Except with respect to workers’ compensation /
employer’s liability coverage, all of the foregoing policies must: (a) provide a
waiver of subrogation against Company and its Affiliates; (b) except with
respect to professional liability coverage, include Company and its Affiliates
as additional insured parties under broad form coverage for completed and
ongoing operations (either CG 20 10 11 85 or both of CG 20 10 10 01 and CG 20 37
10 01); (c) be on a primary basis in relation to any Company policy, which will
be non-contributing; and (c) except with respect to professional liability
coverage, contain either contractual liability coverage specific to this
Contract or blanket contractual liability coverage, neither of which will be
subject to a contractual limitation endorsement. Except with respect to workers’
compensation / employer’s liability coverage, Contractor, on behalf of its
insurers, waives any right of subrogation that such insurers may have against
Company arising out of this Contract.
9.4    Notice of Cancellation. Contractor will notify Company of any
cancellation or material amendment to any policy, including any reduction in
coverages or erosion of aggregates, at least 30 Days prior to the effective date
thereof.  No later than execution of this Contract, Contractor will furnish a
certificate of insurance, indicating the required coverage and endorsements.


11

--------------------------------------------------------------------------------




9.5    Self-Insured Retention. All self-insured retentions or deductibles are
the sole responsibility of Contractor.  Company’s acceptance of any insurance
certificate will not constitute acceptance of the adequacy of coverage or
compliance with the requirements of this Contract.
9.6    Additional Coverages. No more than once every 12 months, Company may
request, and Contractor will furnish within 30 Days thereafter, additional or
increased insurance coverages from Contractor. If at the time of Company’s
request, Contractor does not have such additional or increased insurance
coverage, Contractor will notify Company and upon Company’s consent, procure
such coverage and charge the cost of such coverage to Company. If Company does
not consent, then Contractor will have no obligation to procure such coverages
that it does not then have. Any additional premium accrued by such changes shall
be submitted to Company for payment.
9.7    Non-Waiver. Failure of Contractor to provide insurance as herein required
or failure of Company to require evidence of insurance or to notify Contractor
of any breach by Contractor of the requirements of this Article 9 shall not be
deemed to be a waiver by Company of any of the terms of this Contract, nor shall
they be deemed to be a waiver of the obligation of Contractor to defend,
indemnify, and hold harmless Company as required herein. The obligation to
procure and maintain any insurance required is a separate responsibility of
Contractor and independent of the duty to furnish a copy or certificate of such
insurance policies. Company may inspect all policies of insurance at any time.
9.8    Company’s Right to Purchase. Upon any failure by Contractor to comply
with the insurance requirements of this Contract, Company may, without in any
way compromising or waiving any right or remedy at law or in equity, upon five
Days’ written notice to Contractor, purchase such insurance, at Contractor’s
expense, provided that Company shall have no obligation to do so, and, if
Company shall do so, Contractor shall not be relieved of or excused from the
obligation to obtain and maintain such insurance amounts and coverages. All such
costs incurred by Company shall be promptly reimbursed by Contractor or may be
withheld from any payment due Contractor.
9.9    Accident/Incident Report. Contractor shall promptly furnish Company with
copies of any non-privileged accident/incident reports sent to Contractor’s
insurance carriers covering accidents or incidents occurring in connection with
or as a result of the performance of the Work or its receipt or notice of any
claim by a third party, or any occurrence that might give rise to such a claim.
9.10    Contractor Obligations Not Limited. None of the requirements contained
herein as to types, limits, or Company’s approval of insurance coverage to be
maintained by Contractor are intended to and shall not in any manner limit,
qualify, or quantify the liabilities and obligations assumed by Contractor under
this Contract, any other agreement with Company, or otherwise provided by Law.
ARTICLE 10    INDEMNIFICATION
10.1    Standard Indemnity. To the fullest extent permitted by Law, for all
Losses up to the specific limits of insurance set forth in Section 9.1,
Contractor shall defend, indemnify and hold harmless Company and its Affiliates
and their respective officers, directors, employees, agents, representatives,
successors, and assigns (collectively, the “Indemnitees”) from and against any
Losses, including Losses relating to personal injuries, death, damage to
property, damage to the environment, or infringement of any intellectual
property right to the extent caused by the negligence or willful misconduct of
Contractor, any Subcontractor or their agents, employees or any other person for
whom, directly or indirectly, any one of them may be liable and in any way,
occurring, incident to, arising out of, or in connection with (a) the Work,
unless the foregoing result solely from the negligence or willful misconduct of
the Indemnitees or (b) Contractor’s breach of any of its obligations under the
Contract Documents.
10.2    Excess Indemnity. To the fullest extent permitted by Law, for claims in
excess of the specific limits of insurance set forth in Section 9.1, Contractor
shall defend, indemnify and hold harmless the Indemnitees from and against any
Losses, including Losses relating to personal injuries, death, damage to
property, damage to the environment, or infringement of any intellectual
property right to the extent caused by the negligence or willful misconduct of
Contractor, any Subcontractor or their agents, employees or any other person for
whom, directly or indirectly, any one of them may be liable and in any way,
occurring, incident to, arising out of, or in connection with (a) the Work or
(b) Contractor’s breach of any of its obligations under the Contract Documents.
10.3    Generally. The existence or availability of Workers’ Compensation
insurance does not relieve Contractor of the obligation to indemnify pursuant to
this Article 10. The indemnity obligations do not negate, abridge, or otherwise
reduce any other right or obligation of indemnity or contribution which exists
in favor of the Indemnitees. These indemnities shall also inure to the benefit
of any third-party person suffering Losses, so that such person shall have a
direct cause of action against Contractor hereunder. The policies of liability
insurance required by this Contract shall include Contractor’s liability under
this Article 10 for Losses occurring in the future.


12

--------------------------------------------------------------------------------




ARTICLE 11    WARRANTIES
11.1    Warranties. Contractor warrants that all Work shall be performed by
qualified personnel in a competent manner in conformance with the warranties
herein and that the Work will comply with, if applicable, any specifications
contained in these Contract Documents. Contractor further warrants that the
Services will be properly performed in accordance with the applicable industry
standards and practices then prevailing at the time of these Contract Documents,
or, if higher, at the time such Services are performed. If industry standards
and practices conflict with Company requirements, Contractor shall notify
Company’s Authorized Representative who will determine and memorialize in
writing which requirements will apply. Contractor warrants that any material or
equipment furnished to Company hereunder (a) will be of new manufacture and will
be free from defects in design, workmanship and materials, (b) will be in
compliance, and will have been manufactured and sold in accordance, with all
applicable laws, and (c) will have been fully tested to meet the requirements of
these Contract Documents. Contractor further warrants that the Material will
comply with the Specifications provided to Contractor and will comply with all
performance requirements, tolerations and representations provided to
Contractor. Contractor agrees that it will obtain and assign or otherwise
provide to Company the benefits of any warranties provided by manufacturers or
suppliers of material or equipment incorporated into the Material and will
perform its responsibilities so that such warranties remain in full force and
effect. The warranties of Contractor set forth in this Agreement shall expire
upon expiration of the Callback Period.
11.2    Remedies. If any of the Work does not comply with the foregoing
warranties and Company notifies Contractor of the noncompliance of the Work
during the Callback Period, Contractor shall (at its sole expense) promptly
repair, replace, or re-perform the nonconforming Work. All costs and expenses
associated with access to or repair or replacement of any Material, including
all transportation costs, shall be paid by Contractor, and Company may charge
Contractor all expenses of unpacking, examining, repacking and reshipping any
rejected Material. All re-performed Work shall be performed on a schedule to be
agreed upon by Company. The Callback Period for any such re-performed Work shall
be extended to one year from the date of such re-performance. If Contractor
fails to prosecute the Work properly or to perform any of its other obligations
under these Contract Documents, Company, after notice to Contractor, and without
prejudice to any other remedy it has, may make good the deficiencies and charge
Contractor all such costs (including the costs directly attributable to other
services that are required to be performed in connection with the correction of
such deficiencies, the cost of additional legal or engineering expense, access,
repair, reinstallation, and salvage costs and testing expense) and a 12%
administrative fee. If any Latent Defect becomes apparent within the 12-month
period following expiration of the Callback Period, Company shall as promptly as
practical so notify Contractor, and Contractor shall correct such Latent Defect
promptly after receiving such notice, by re-supplying or replacing the Material
at Contractor’s expense, notwithstanding any expiration of the Callback Period.
The warranties set forth in this Article 11 are provided by Contractor in lieu
of all other warranties available at law or equity and whether express or
implied, including all warranties of merchantability or fitness for a particular
purpose, all such warranties being hereby expressly disclaimed.
11.3    Inspection. Company’s inspection, testing, acceptance, payment, or use
of any Material or Services shall not affect the warranties and obligations of
Contractor under the Contract Documents, and such warranties and obligations
shall survive any such inspection, testing, acceptance, payment, or use.
ARTICLE 12    RISK OF LOSS AND TITLE
12.1    Contractor’s Risk. Except as set forth in this Section 12.1, risk of
loss or damage to the Work or any property of Company in the custody of
Contractor shall remain with Contractor until Final Acceptance. If any loss of
or damage to the Work occurs prior to Final Acceptance, Contractor shall, at its
sole expense, promptly repair or replace the portion of the Work affected,
provided however, that Contractor shall not bear the risk of loss and shall have
no obligation to repair or replace Work lost or damaged by Company or Company’s
other contractors, Force Majeure, or site trespass.
12.2    Warranty of Title. Contractor warrants that it is authorized to perform
the Work contemplated by the Contract Documents and it is qualified to furnish
services constituting or comprised in the Work. Contractor warrants that it has
good and merchantable title to all of the Material. Title to any Material
furnished by Contractor shall pass to Company upon delivery to the Project Site
or, to the extent of the payments made for such Material by Company, on the date
that Company makes such payments, whichever occurs first.


13

--------------------------------------------------------------------------------




ARTICLE 13    SITE CONDITIONS
13.1    Site Investigations. Contractor shall have satisfied itself as to the
nature and location of the Work, the general and local Site conditions, the
transportation and handling of Material, the environmental and physical
conditions at the Site, the character of the Material, facilities,
Company-Furnished Items attached as Exhibit O, labor conditions, safety and
security precautions, and all matters which may affect performance of the Work
and Contractor’s price prior to beginning any Work.
13.2    Site Conditions. Within two Business Days of discovery and before any
such conditions are disturbed, Contractor shall notify Company in writing of (a)
latent physical conditions at the Site differing materially from those indicated
in the Contract Documents or (b) unknown physical conditions at the Site that
are of an unusual nature, and differing from those ordinarily encountered and
generally recognized as inherent in work of the character provided for in this
Contract. Company shall promptly investigate the conditions. If such conditions
do materially differ and were previously unknown and should not have been
anticipated by using prudent industry practices and that such conditions
increase the time or the cost of Contractor to complete the Work, Contractor
shall have the right to seek, pursuant to the Change Order provisions of the
Agreement, an equitable adjustment in the Contract Price or the Schedule.
Contractor shall have no right, power or authority to bring any claim under this
Section 13.2, if Contractor fails to notify Company as required or if such claim
is asserted after final payment is made under the Contract Documents.
ARTICLE 14    MATERIAL PROVISIONS
14.1    Material Supply (Specifications). All Material shall be supplied in
accordance with the provisions of Exhibit A. Material and major assemblies shall
be supplied completely factory assembled, unless the physical size, arrangement
or configuration of the Material, or shipping and handling limitations make the
shipment of complete assemblies impracticable. Packing slips with Company and
Project identifying numbers noted must be included in all shipments and the last
shipment must state “Final Shipment.” Contractor shall manufacture only
sufficiently in advance of the Schedule to meet deliveries required by such
Schedule and in the event of termination of the Project or change in the Work,
no claim will be allowed for manufacture or procurement in advance of such
Schedule.
14.2    Minor Defects. Contractor shall readjust, straighten, and repair minor
defects and fabrication errors which are normally encountered in
Company-Furnished Items. When field labor is needed to correct significant
errors in Company-Furnished Items, Contractor shall furnish such labor where so
requested by the manufacturer or by Company with the consent of the
manufacturer, and Contractor shall be entitled to seek a Change Order for such
work.
14.3    Routing of Shipments; Shipping. Contractor shall supply the Material
“F.O.B. destination”. Company may designate its preferred mode of shipment,
including specifying the type of vehicle or trailer that Contractor may use to
deliver the Material. Company may route all shipments of Material or any part
thereof. If freight is included in the price of the Material and Company’s
routing would increase Contractor’s transportation costs, Contractor shall
notify Company of such fact before shipment. If Company still specifies the more
expensive route, Company shall reimburse Contractor for the amount of the
difference between the less expensive and more expensive transportation costs.
If, however, Contractor fails to timely notify Company of the increased costs,
Contractor shall pay for the additional transportation costs. Contractor shall
wrap, pack, crate, load, enclose, and brace the Material on the carrier in a
good, workmanlike manner and in accordance with applicable standard trade
practice.
14.4    Receiving, Handling, and Storage. Contractor shall receive from carriers
at the job site, check, unload, handle, and store all materials and equipment
which are to be incorporated in the Work. If Material is in storage at a Company
facility or other designated location, Contractor shall be responsible for
loading at such location, transporting to job Site and unloading. Contractor
shall become responsible for all Company-Furnished Items upon delivery to
Contractor, and Contractor shall thereafter be responsible for the loss or
damage to the material except to the extent caused by Company, its contractors,
Force Majeure, or site trespass. All unused Company–Furnished Items shall be
returned by Contractor to Company in accordance with the directions of Company’s
engineer. Any material lost or damaged by Contractor shall be replaced at
Contractor’s expense.
14.5    Contractor’s Duty to Check. Contractor must check all dimensions,
elevations, and quantities indicated on the Drawings and Specification.
Contractor must notify Company of any discrepancies between the Drawings and
Specifications and the conditions at the Site, or any error or omission in the
Drawings or Specifications, or in the layout as given by stakes, points, or
instructions that may be discovered in the course of supplying the Material.
Contractor shall not be allowed to take advantage of any error or omission in
the Drawings, Specifications, or other Contract Documents. Company will furnish
full instructions should such error or omission be discovered, subject to
Contractor’s right to seek a Change Order or to dispute Company’s determination.


14

--------------------------------------------------------------------------------




14.6    Specifications and Drawings. The Specifications and Drawings are
intended to supplement but not necessarily duplicate each other. Any Work
exhibited in the one and not in the other shall be executed as if it had been
set forth in both, so that the Work will be performed according to the complete
design as determined by Company. Should anything necessary for a clear
understanding of the Work be omitted from the Specifications and Drawings, or
should the requirements appear to be in conflict, Contractor shall secure
written instructions from Company before proceeding with the Work affected
thereby. It is understood and agreed that the Work must be performed according
to the true intent of the Contract Documents, as determined by Company.
ARTICLE 15    TESTS AND INSPECTIONS
15.1    Company’s Attendance. Both Contractor and Company have the right to be
represented at any tests required under the Contract Documents and to receive
copies of any resulting data. Company shall not be deemed to have accepted the
Work or any portion thereof to be so tested prior to the satisfactory completion
of tests proving that the Work or such portion thereof is in all respects as
represented and as required by the Contract Documents. Reasonable notice of the
time and place of each proposed test shall be given by the testing Party to the
other in order to permit both to be present or represented thereat. If such
tests show the Work not to be as represented or as required by the Contract
Documents, Company may, without risk or liability to it, reject the Work, and
Contractor shall promptly modify the Work as necessary and re-perform the tests
at its own expense, until the Work is as represented and required.
15.2    Company Inspections. Company may, at all reasonable times, inspect the
Work in process and the facilities where the Work is being performed. Such
inspections, if made, shall not in any way relieve Contractor from its
obligations under the Contract Documents. If Company elects to make any
inspection, it shall notify Contractor in advance to permit it to make
appropriate arrangements. If any inspection or test is made by Company on the
premises of Contractor or a Subcontractor, Contractor shall provide, and cause
its Subcontractor to provide, all reasonable facilities and assistance for the
safety and convenience of Company or its representatives in the performance of
their duties at no cost or expense to Company. Company reserves the right to
hire a third party to inspect, review and comment on Contractor’s Work.
15.3    Rejected Work. If Company determines that any of the Work does not
comply with the Contract Documents, Company may reject it (with or without
instructions as to its removal) or require it to be corrected at Contractor’s
expense. If Contractor fails to promptly remove or correct the Work as specified
by Company, Company may (a) by another contractor or otherwise, remove or
correct the Work and charge to Contractor the cost of such removal or
correction, or (b) terminate Contractor for default as provided in Article 25.
Unless Contractor corrects or removes such Work promptly or, if Company directs
otherwise, within Schedule, Company may equitably reduce the Contract Price for
the Work. Contractor, upon written notice from Company, shall remove all Work
rejected as defective or failing to conform to the requirements of the Contract
Documents. Contractor shall, at its sole expense, restore all work damaged by
such removal, shall promptly replace materials damaged or improperly worked by
it and re-execute its own work In accordance with the Contract Documents. This
shall include restoration of the Work of any other contractor affected by
removal of defective Work. If Contractor does not remove rejected Work within
the time specified in the notice, Company may do so and replace such Work at the
expense of Contractor.
15.4    Timing. Company will inspect and accept or reject the Work as promptly
as practicable after delivery, except as otherwise provided in the Contract
Documents, but its failure to inspect and accept or reject the Work shall not
relieve Contractor from responsibility for Work which does not comply with the
Contract Documents or impose liability upon Company therefore.
15.5    Covering the Work. Company may order inspection of questioned Work at
any time, and if so ordered, the Contractor must uncover that Work. If that Work
is in accordance with the Contract Documents, Company shall pay the cost of
re-examination and recovering. If that Work is not in accordance with the
Contract Documents, then Contractor shall remedy such nonconforming Work at
Contractor’s expense.
15.6    Final Inspection. Contractor shall notify Company when, in its opinion,
the Work (including all submittals, data, tests and all other requirements under
the Contract Documents) is complete. Company shall inspect the Work and notify
Contractor in writing (a) that the Work is satisfactory and is acceptable to
Company or (b) of the parts of the Work do not conform to the Contract
Documents. Contractor shall correct such non-conforming Work to suit Company’s
schedule, at Contractor’s sole expense.
ARTICLE 16    COMPANY’S USE OF THE WORK
16.1    Company’s Use. Company shall have the complete and unrestricted right to
take possession, and use portions, of the Work before it is completed. Any such
possession or use shall not be deemed an approval or acceptance of any of the
Work or portion thereof which does not conform with, or a release of Contractor
from any of its obligations under, the Contract Documents. With respect to any
Work used by Company prior to Final Acceptance, the Callback Period for such
Work shall commence on the earlier of (a) 60 days after Guaranteed Substantial
Completion Date or (b) the first day the pipeline commences commercial operation
by opening the valve for gas flow.


15

--------------------------------------------------------------------------------




16.2    Submittals. Any submittals or Drawings required by the Contract
Documents to be submitted to Company for review shall be submitted by Contractor
without unreasonable delay and any Work affected thereby started prior to
written acceptance by Company shall be at Contractor’s risk. Submittals and
Drawings shall not be deemed to have been “submitted” unless Company deems that
such submittals or Drawings are complete, contain all required data and details,
and comply with the industry standards or standards of care applicable to such
submittals or Drawings. All submittals or Drawings provided by Contractor may be
used by Company in connection with the installation, startup, maintenance,
operation, and repair of the Work and may be transferred to any transferee of
the Work. Review by Company shall not relieve Contractor from fulfilling all of
Contractor’s obligations under the Contract Documents, including obligations
relating to design and detailing, nor shall it be deemed as an acceptance by
Company of any defective Work or Defective Services by Contractor. As far as
practicable, each submittal or Drawing shall bear a cross-reference note
referring to the sheet number or numbers of Company’s Drawings or Specifications
showing the same Work.
ARTICLE 17    SITE SAFETY AND SECURITY
17.1    Site Safety. Contractor agrees to initiate and comply with the
Contractor Safety and Health Program which serve as the minimum safety
requirements for the Site. Contractor agrees to fully advise all of its
employees, agents, Subcontractors, and others working for Contractor at the
Site, of the contents of the Contractor Safety and Health Program and all
necessary environmental, safety, and health procedures required by Company and
applicable Law. Contractor shall be responsible for Project safety with respect
to Contractor’s Work. Contractor and its Subcontractors shall develop a safety
program at least as stringent as Contractor Safety and Health Program.
Contractor shall review and monitor the safety programs of Subcontractors to
confirm that such safety programs are consistent with Contractor Safety and
Health Program and applicable Law. Further, Contractor shall continuously
inspect the Work to identify any unsafe conditions and shall promptly take
action to correct any condition that is unsafe. Contractor warrants that it is
able to perform the Work hereunder and that it is familiar with and
knowledgeable about all Law to the extent necessary to carry out its duties
hereunder in a safe and competent manner. Upon notice of non-compliance with any
of the Site safety requirements, Contractor shall immediately cease the Work in
the affected area and shall bear all costs until the unsafe conditions are
corrected. Contractor shall not be entitled to an extension of time, additional
compensation, or damages by reason of or in connection with such cessation of
the Work.
17.2    Security Regulations. Contractor shall comply with Company’s security
regulations in effect at any time governing the admittance of Contractor’s
employees to the Site and their identification while there. Each person entering
or leaving the Site is subject to a search of their effects, their vehicles, and
themselves in accordance with Company’s security regulations. Contractor shall
advise its personnel of Company’s security regulations and its right of search
and shall obtain from its personnel informed consents to such searches.
Contractor shall furnish and install all necessary facilities to provide safe
means of access to all locations where Work is being performed, and will have
two security personnel at the Site each Day and shall, under no circumstance
have any obligation to provide more than two security personnel each day.
Company will have the right to have its own site security personnel at the Site,
but in no event will Company be liable for the safety or security of
Contractor’s personnel, representatives, or equipment.
17.3    Reporting. Contractor shall immediately report to Company any accident,
incident, injury, illness, or unusual occurrence during performance of the Work
at the Site, including personal injury or death to any individual or any damage
to any of Company’s property, the Site, or adjacent property. Contractor shall
submit a copy of all non-privileged accident reports to Company’s Authorized
Representative within 24 hours after an accident.
17.4    Emergencies. In any emergency affecting the safety of persons or
property on a Project, Contractor shall act, at its reasonable discretion, to
prevent threatened damage, injury, or loss. Any extension to the Schedule or
request for an adjustment of the Contract Price claimed by Contractor on account
of emergency work shall be subject to the terms of Article 23 and documented in
a request for an appropriate Change Order.
17.5    Cleanliness. Contractor shall at all times keep the job Site clean and
cause trash, debris, and rejected and waste materials to be removed from the
Site and disposed of. Upon completion of the Work, all Contractor-owned
facilities, materials, and equipment shall be removed from the Site. All
surfaces damaged by deposits of foreign materials such as oil, grease, weld
spatter, and paint shall be restored to their original conditions. If Contractor
fails to do so, Company’ may perform such work at Contractor’s expense.
17.6    Site Trespass. In the event of a work stoppage caused by a planned or
unplanned protest or trespass, the Contractor shall notify Company within one
hour of the work stoppage and follow the trespass protocol identified in Exhibit
Q (Trespass Protocol). Contractor shall, and Company reserves the right to,
temporarily relocate Contractor’s workforce elsewhere on the Project. Any such
relocation will be considered a crew move-around. Any Contractor stand-by time
associated with a crew move-around for a planned or unplanned work stoppage
caused by a protest or trespass will be considered crew stand-by time, and
Contractor has a right to seek a Change Order for the costs related to such
stand-by time, which, if approved by Company, will be paid in accordance with
the provisions of Article 17, Exhibit C, and Exhibit P, Appendix P-1 (Labor and
Equipment Rates) as applicable.


16

--------------------------------------------------------------------------------




ARTICLE 18    ENVIRONMENTAL REQUIREMENTS
18.1    Hazardous Substances Brought or Used by Contractor. Contractor will
remove, transport, and dispose of at its cost any Hazardous Substances: (a)
transported or released onto the Site or on off-site rights of way and easements
by Contractor or any Subcontractor, but not any Company Hazardous Substances
released onto the Site unless such release of Company Hazardous Substances was
caused or exacerbated in whole or in part by Contractor’s negligence or willful
misconduct or (b) used as part of Contractor’s or any Subcontractor’s work at
the Site. As required under Federal Hazardous Communications Standards and
certain state and local Laws, Contractor shall maintain Material Safety Data
Sheets covering all Hazardous Substances furnished under, brought on the Site
under, or otherwise associated with, the Work under this Contract and provide
them prior to or at the time Hazardous Substances are delivered to or otherwise
brought on the Site. If Contractor does not bring any hazardous materials on the
Site, Contractor shall provide Company with copies of a document certifying that
no Material Safety Data Sheets are required under any Laws in effect at the
Site.
18.2    Pre-Existing Hazardous Substances. Company’s existing facilities (which
include the land on which the Work will be performed) may contain Hazardous
Substances not brought to the Site or used by Contractor or its Subcontractors
(“Company’s Hazardous Substances”). Should Contractor or any of its
Subcontractors encounter or have reason to believe that Company’s Hazardous
Substances are present while performing Work, Contractor must immediately notify
Company. Contractor shall take the necessary precautions to prevent disturbing
Company’s Hazardous Substances adjacent to the Work. If the Work cannot be
continued without disturbing or exposing such material, Contractor shall stop
Work in the immediate vicinity.
18.3    Investigation and Determination. Contractor will notify Company if
Contractor has reason to believe that it has encountered Company’s Hazardous
Substances, Company will investigate the material and determine whether
Hazardous Substances requiring removal or abatement exist. If Company’s
Hazardous Substances requiring removal or abatement are not present, Contractor
shall immediately resume any of its operations that have been stopped.
18.4    Plan for Removal or Abatement. Unless otherwise identified in the
Contract Documents or where Contractor, using prudent industry practices, should
have knowledge of the condition, the discovery of Company’s Hazardous Substances
is a differing site condition under Article 13. Contractor shall have no
responsibility for the containment, removal, abatement, clean up or remediation
of any Company’s Hazardous Substances encountered in performance of the Work.
Contractor will provide Company with all documentation related to the condition
in Contractor’s possession or as required by applicable Laws for Company’s
removal and disposal of Hazardous Substances.
18.5    Contractor Chemical Use and Disposal Requirements. Contractor shall not
bring chemicals on Company’s property without the prior approval by Company. Any
chemicals not on Company’s approved list must be submitted for review, written
approval, and addition to Company’s approved list. Company will be listed as the
generator for any chemicals on the Company’s approval list. If Contractor uses
any chemicals that are not on the approved list, all waste generated becomes the
sole responsibility of Contractor and the waste must carry Contractor’s
applicable EPA and applicable state identification number as the generator.
Contractor shall obtain temporary identification numbers from the applicable
regulatory agency before disposal. Hazardous Substance shall not be disposed
without prior consent of Company’s Environmental Compliance Department. All
handling and storage of Hazard Substances must meet all applicable federal and
state regulations. Excess chemicals or waste shall not be left on site at the
completion of the job without the permission of Company. Contractor will contact
Company within 24 hours (or immediately if required by environmental Law) via
Company’s environmental hotline (314-575-5077), and will provide subsequent
notification to Company in writing on or before 72 hours, after becoming aware
of any actual or alleged violation or noncompliance with any environmental Law
in connection with the Work, including any release or disturbance of Hazardous
Substances.
18.6    Notice. All notifications regarding environmental Law or requirements
shall be given promptly to Company’s Authorized Representative. Contractor shall
provide written notice of the presence of all Hazardous Substances found on or
brought to the Site by Contractor or its Subcontractors to local fire, medical,
and law enforcement agencies as required by Laws with a copy of such notice to
Company.
18.7    Inclusion in Subcontracts. The substance of this Article 18 shall be
included in all Subcontracts issued by Contractor for Work performed at the
Site.


17

--------------------------------------------------------------------------------




18.8    Material Safety Data Sheets Required. As required under Federal
Hazardous Communications Standards and certain state and local Laws, Contractor
shall maintain Material Safety Data Sheets covering all Hazardous Substances
furnished under, brought on the Site under, or otherwise associated with, the
Work under this Contract and provide them prior to or at the time Hazardous
Substances are delivered to or otherwise brought on the Site. If Contractor does
not bring any hazardous materials on the Site, Contractor shall provide Company
with copies of a document certifying that no Material Safety Data Sheets are
required under any Laws in effect at the Site.
18.9    Labeling and Training. The Contractor shall provide labeling of
Hazardous Substances and training of their employees in the safe usage of such
materials as required under any applicable Laws.
ARTICLE 19    DRUGS AND ALCOHOL
All Contractor and Subcontractor personnel, including administrative and
supervisory employees, shall be subject to alcohol and substance abuse screening
while at any Company location. Contractor will not be reimbursed for employee or
Subcontractor lost time for drug testing. Consideration will be given to keep
Project disruption to a minimum. Contractor shall immediately remove, and deny
access to Company’s Site to, any employee or principal of Contractor or
Subcontractors who violates or can be reasonably suspected by Contractor of
violating the policy adopted by Contractor to conform with this Article 19, for
such time as required by Contractor’s drug and alcohol policy. For all
Contractor personnel removed from Site, Contractor shall provide all information
and documentation necessary for Company’s security records.
ARTICLE 20    TAXES
Unless otherwise set forth in the Contract Documents or unless otherwise
required by Law, all applicable taxes (including all applicable federal, state
and local net or gross income or gross receipt taxes and all use and similar
taxes) are included in the Contract Price set forth in these Contract Documents,
and Company shall not be required or obligated to reimburse Contractor for any
taxes or similar expenses which may arise or be incurred in connection with
these Contract Documents. Where applicable, Company shall furnish a copy of its
direct payment permit, a tax exemption certificate, or similar evidence of
exemption with respect to any such tax, and in such event Contractor shall not
bill or otherwise charge Company for such taxes. Contractor shall be solely
liable for any taxes and contributions for unemployment insurance, old age
retirement benefits, life pensions, annuities and similar benefits, which may
now or hereafter be imposed by Law or collective bargaining agreements with
respect to persons employed by Contractor to perform the Work.
ARTICLE 21    LIENS
21.1    Lien Waivers. For Projects involving the construction of improvements to
Company’s property, as a condition precedent to payment, Contractor shall submit
with each invoice an conditional partial lien waiver (attached hereto in the
form of Exhibit I, Attachment 2) for the amount requested in the current invoice
as well as, if applicable, lien waivers from its Subcontractors for the
preceding payment. Both Contractor and its Subcontractors shall provide Company
a final lien waiver as a condition precedent to payment by Company of the final
invoice. Both the partial lien waivers and the final lien waiver shall become
enforceable upon issuance of payment by Company.
21.2    Lien Free Projects. Provided that Company has made all undisputed
payments for the applicable portion of the Work that are due and owing pursuant
to this Agreement, Contractor agrees to keep Company’s property free and clear
of, and shall promptly release or cause the release of, all liens, lien claims,
recorded notices, claims for nonpayment, or lis pendens filed of record by any
Subcontractor (regardless of tier). Provided that Company has made all
undisputed payments for the applicable portion of the Work that are due and
owing pursuant to this Agreement, Contractor agrees to indemnify and hold
Company harmless from all liens and lien claims made, recorded, asserted, or
filed on the Work or on any property on which it is being performed, on account
of any labor performed or Material furnished by Contractor, Subcontractors
(regardless of tier) and other persons in connection with the Work. Provided
that Company has made all undisputed payments for the applicable portion of the
Work that are due and owing pursuant to this Agreement, Contractor further
agrees to keep Company, Material, the Work, the Site, and any fund from which
construction costs are to be paid free and clear of all liens and lien claims
arising from the performance of any of the Work covered by this Agreement.
Contractor’s obligation hereunder includes paying for any attorneys’ fees,
court, and other costs incurred by Company in connection with any such lien or
lien claims.
21.3    Right to Discharge Liens. Should any lien or lien claim prohibited in
this Article 21 be so asserted, whether due to nonpayment of the claimant or
otherwise, unless contested by Contractor in good-faith, Company may at its sole
discretion and without limiting or waiving any rights or remedies of any other
interested person: (a) pay the amount of such lien or lien claim either directly
to the claimant or by issuance of joint payment to Contractor and the claimant;
(b) retain from payments then due or which thereafter become due to Contractor,
whether under the Contract Documents or otherwise, an amount sufficient to
discharge the claimed amount


18

--------------------------------------------------------------------------------




and to hold Company harmless from any cost, expense, Losses, or damage incurred
in connection with the claim, including reasonable attorneys’ fees, expenses and
court costs; (c) require Contractor to obtain and record a properly executed
release of lien satisfactory to Company; or (d) require Contractor to execute a
title indemnity agreement acceptable to Company or to record a properly executed
bond (provided by a surety acceptable to Company) in the minimum amount of one
and one-half times the amount of the recorded lien or lien claim or such other
greater amount as may be required by Company. This obligation shall survive
early termination of this Contract or Final Completion of the Work or any
component thereof.
ARTICLE 22    AUDIT AND RECORDS
Contractor shall keep accurate and complete Account Records showing compliance
with the Law and showing all charges, disbursements, expenses, Subcontractor
charges, and evidence of unit pricing quantities in connection with the Work.
Unless otherwise required by Law, Contractor shall preserve such Account Records
for at least three years after, as applicable, Final Acceptance or termination
of the Contractor. Except for Account Records (including Subcontractor Charges)
showing detail of fixed or lump sum pricing or the build-up of unit pricing,
Account Records shall be available at all reasonable times for inspection,
audit, or reproduction by Company, its representative, or designee or
appropriate governmental bodies without additional cost to Company. Account
Records showing detail of fixed or lump sum pricing or the build-up of unit
pricing shall be available at all reasonable times for inspection, audit, or
reproduction by appropriate governmental bodies without additional cost to
Company, and such Account Records shall be provided to a requesting governmental
body as soon as reasonably practical or as requested by such governmental body.
For any portion of the Work performed or any payments made, on a cost
reimbursable, time and material, or labor hour basis, or similar model, such
Account Records will be available for Company review at reasonable times and
shall also include reasonable detailed evidence of such charges, including,
where applicable, hourly logs and individual expenses.
ARTICLE 23    CHANGE ORDERS
23.1    Changes in the Work. Company has the right to order changes to be made
in the Work. Contractor will not be entitled to any additional compensation for
any out-of-scope Work performed prior to the execution of a Change Order by both
Company and Contractor. If changes requested by Company affect the scope of the
Work to be performed, Contractor’s costs, or the Schedule, Contractor will be
entitled to seek an equitable adjustment in the Contract Price and/or Schedule
through a Change Order the form of which is attached hereto as Exhibit P. Any
claim by Contractor for adjustment shall be deemed waived unless made in writing
within ten Days after receipt by Contractor of notice of such change request.
Unless agreed by Company in writing, all requests for payments made pursuant to
a Change Order shall be submitted by Contractor in invoices separately from the
amounts due pursuant to the scope of Work as originally specified in these
Contract Documents. All invoices covering additions or credits to these Contract
Documents shall refer to the specific change order or similar written
authorization issued by Company with respect to the addition or credit and will
not be honored unless this reference is included.
(a)    If the changes requested by Company do not involve extra cost, Contractor
will not be entitled to additional compensation. If the changes requested by
Company reduce in any way the Work, Contractor will not be entitled to any claim
for lost profits or other damages and Company will be entitled to a credit
against the Contract Price in an equitable amount, but subject to allowance to
Contractor for its actual costs incurred for the purchase, rental, delivery and
subsequent disposal of materials and equipment required for use in performance
of the Work but not used due to the Change Order and not used by Company.
(b)    If the changes requested by Company increase the Work to be performed,
such increase shall be paid for by Company as evidenced by a mutually signed
Change Order as determined by Company and Contractor in one of the following
methods, either: (i) by agreed unit price, (ii) by agreed lump sum, or (iii)
only when the additional Work cannot be clearly identified or estimated or when
directed by Company pursuant to Section 23.1(c).
(c)    Company may require Contractor to perform the Change Order Work based on
the actual direct costs reasonably and prudently incurred or estimated to be
incurred in the performance of the changed Work by Contractor including markup
for G&A plus 12%. In no event shall the rates used by Contractor in pricing any
Change Order Work exceed the rates set forth in Exhibit C (Unit Pricing) or
Exhibit P, Appendix P-1 (Labor and Equipment Rates), as identified in the
applicable Change Order. Contractor shall not be permitted to additional markup
on any costs incurred by Contractor’s Affiliates or subsidiaries. Contractor
shall submit a detailed cost breakdown including manhours by craft or
discipline, quantities of material, equipment and other applicable costs. Owner
shall have access to Change Order pricing and all related cost buildups for
submitted Change Orders.


19

--------------------------------------------------------------------------------




23.2    Contractor Change Requests. If Contractor would like to seek a Change
Order, Contractor must give Company written notice within five Days after
Contractor’s knowledge of the occurrence of the event giving rise to such
request. Within five Days of any such notice, Contractor shall provide Company
with an appropriate statement setting forth the reasons why Contractor believes
additional compensation or additional time should be granted and include the
nature of any costs to be incurred, including reasonable adjustment to other
applicable Contract provisions, and if Contractor is seeking additional time, an
analysis of the prospective delay to the Critical Path of the Work (a
“Contractor Change Request”). The impact to the Critical Path shall be measured
against Contractor’s completion date as stated on its updated Schedule current
at the time the impact occurs. Any Change Order granting Contractor additional
time shall adjust the Guaranteed Substantial Completion Date. If Company accepts
any such Contractor Change Request, a Change Order shall be executed by the
Parties and the Contract Price or Project Schedule, or both, as the case may be,
shall be adjusted in accordance with the terms of such Change Order. If Company
rejects a Contractor Change Request, no Change Order will be executed, subject
to Contractor’s right to dispute the rejection, while continuing to perform the
Work.
23.3    No Change Order for Contractor Delay or Error. To the extent the delay
or suspension of the Work causes a delay to the Critical Path of the Project
Schedule and is caused by Contractor or any Subcontractor, no adjustment will be
made to the Contract Price or Project Schedule, and Contractor shall propose a
recovery plan acceptable to Company. Excess costs for such work will be
Contractor’s responsibility. Further, no Change Order shall be issued and no
increase to the Contract Price or adjustment to the Project Schedule shall be
made in connection with any correction of errors, omissions, deficiencies, or
improper or Defective Work on the part of Contractor or any Subcontractors in
the performance of the Work.
23.4    Duty to Continue the Work. If, within ten Days after a Contractor Change
Request or changes requested by Company, Company and Contractor are unable to
agree upon an acceptable adjustment in the Project Schedule and acceptable
changes in the Contract Price, then Contractor shall proceed with the Work
following Company’s written direction to do so; provided, that, (a) with respect
to a Contractor Change Request, Company reserves its rights to dispute any
claims of Contractor and (b) with respect to Company requested changes,
Contractor reserves its right to seek a Change Order but in the interim will be
paid at the costs set forth in Section 23.1(c).
23.5    Effect of Changes in the Law. The Contract Price is based on applicable
Laws in effect as of the Effective Date as well as those enacted or adopted by
not yet in full force and effect as of the Effective Date. After the Effective
Date, if a change occurs to any Laws that affects performance of the Work by
Contractor, or any Subcontractor, Contractor shall comply with such changed
Laws. Contractor may be entitled to an equitable adjustment for the impact of
any changed Laws.
ARTICLE 24    DELAY, ACCELERATION
24.1    No Extension of Final Completion Date. Except to the extent caused by
Company, its contractors, Force Majeure or site trespass, if there is any delay
such that the Guaranteed Substantial Completion Date is not reasonably likely to
be met, at any time during the execution and completion of any portion of the
Work, then Contractor shall employ additional personnel and material as are
necessary to accelerate the progress of the Work to meet the Milestone Dates,
including the Guaranteed Substantial Completion Date and the Final Completion
Date identified in the Contract Documents. Subject to the provisions of the
Contract Documents, Company will not pay, and Contractor shall bear,
Contractor’s increased costs related to Contractor’s accelerated performance.
Subject to the terms of the Contract Documents, Contractor acknowledges and
agrees that no extension to the Final Completion Date shall be granted unless
agreed to in writing by Company and Contractor. If Contractor fails to meet the
Guaranteed Substantial Completion Date, it will be subject to the liquidated
damages detailed in Exhibit N.
24.2    Acceleration Ordered by Company. If Contractor is failing to perform the
Work in accordance with the Schedule, then Company may, in its sole discretion,
direct Contractor to accelerate the Work by employing additional personnel and
material, by providing overtime to existing personnel as is necessary to
complete the Work by the Milestone Dates, by using expedited or express
shipping, or by any other means necessary. Any additional costs associated with
the acceleration ordered by Company shall be at Contractor’s expense.
24.3    Extension of Time. Upon any delay caused by Company, its contractors,
Force Majeure, or site trespass, the date of delivery or performance shall be
extended for a period equal to the time lost by reason of such delay. Subject to
the provisions of Article 23, upon any delay caused by Company or its
contractors, the Contract Price shall be adjusted so that the Company pays
Contractor all of Contractor’s actual direct costs caused by such Company-caused
delay. Subject to the provisions of Article 23, upon any delay caused by Force
Majeure, the Contract Price shall also be adjusted so that Company pays
Contractor fifty percent (50%) of Contractor’s actual direct costs during the
Force Majeure delay period. The term “Force Majeure” means any extraordinary
acts, events, or occurrences that are beyond the reasonable control of, not
caused by the fault, negligence or willful misconduct of, and could not be
anticipated or foreseen by Company or Contractor, including acts of God,
earthquakes, floods, tornado, tidal wave, damage from lightning, fire,
quarantine, blockade, governmental acts (other than the time periods associated
with obtaining approvals necessary from governmental agencies), court orders or
injunctions, war (declared or not), rebellion, terrorism (foreign and domestic),
riots, insurrection or civil strife,


20

--------------------------------------------------------------------------------




sabotage, or explosions. A Force Majeure delay does not include: (a) strikes,
work stoppages or other labor dispute including those where such strikes, work
stoppages or other labor dispute are related to a local, national or regional
strike, or those caused (in whole or in part) by: (i) breaches of any collective
bargaining agreement by Contractor or any of its Subcontractors, (ii) actions of
Contractor toward Company’s personnel, or Company’s contractors’ personnel, or
(iii) unfair labor practices of Contractor; (b) Contractor or its
Subcontractors’ inability to obtain labor or to pay monies due and owing to any
third party or Subcontractor; (c) actions, inactions or non-performance on the
part of Subcontractors; (d) the inability of Contractor to secure labor to
perform the Work; (e) weather conditions other than those specifically listed
herein; or (f) any event the impact of which Contractor claims is two Days or
less and the impact does not affect activities on the Critical Path. Both
Parties shall be prompt in restoring normal conditions, establishing new
schedules and resuming operations as soon as the event causing the failure or
delay has ceased. Contractor shall promptly notify Company of any delay and its
effect on the Work and must demonstrate to Company that Contractor has used all
reasonable means to minimize the delay. Contractor’s inability or refusal to
supply sufficient labor, equipment, or material to complete the Work shall not
be excused hereunder.
ARTICLE 25    COMMENCEMENT, DELAY, TERMINATION AND SUSPENSION
25.1    Early Commencement. Company may request that Contractor accelerate
either or both of the HDD Mobilization Date or Construction Mobilization Date.
Working together with Company, Contractor will use commercially reasonable
efforts in good faith to meet Company’s early commencement request, in whole or
in part, to the extent Contractor and its Subcontractors have capacity to do so.
Any changes to the HDD Mobilization Date or Construction Mobilization Date will
be set forth in a Change Order executed by Company and Contractor.
25.2    Commencement. Contractor will not mobilize for any Work prior to, as
applicable, the HDD Mobilization Date or, with respect to the Construction
Mobilization Date, the expiration of any Delay Periods elected by Company;
unless, in each case, Company authorizes Contractor to do so. Once Contractor
mobilizes for applicable Work, Contractor will diligently pursue and perform
such applicable Work.
25.3    Delayed Commencement. Company will have the right to delay the
Construction Mobilization Date by payment of a standby fee for up to seven delay
periods (each, a “Delay Period”) as described in the following table:


 
Period Length
Total Delay
Period Delay Fee
Total Delay Fee
1st Delay Period
15 Days
15 Days
$
1,000,000


$
1,000,000


2nd Delay Period
15 Days
30 Days
750,000


$
1,750,000


3rd Delay Period
15 Days
45 Days
$
750,000


$
2,500,000


4th Delay Period
15 Days
60 Days
$
850,000


$
3,350,000


5th Delay Period
15 Days
75 Days
$
950,000


$
4,300,000


6th Delay Period
15 Days
90 Days
$
950,000


$
5,250,000


7th Delay Period
15 Days
105 Days
$
950,000


$
6,200,000





For any delay to the scheduled commencement of mainline work (meaning the
commencement of locate and pothole activities by Contractor) past August 1,
Contractor will have the right to seek a Change Order for any seasonal impacts
resulting from the delay upon Contractor documenting the seasonal impacts and
the Project Schedule, Milestone Dates, and Guaranteed Substantial Completion
Date shall be extended to account for the delay.
If Company delays the Construction Mobilization Date and the HDD Mobilization
Date, and if, as a result, the HDD Mobilization Date would occur before the
Construction Mobilization Date, then the HDD Mobilization Date will be
correspondingly delayed to occur on the same day as the Construction
Mobilization Date.
25.4    Contractor’s Termination due to Delay. Contractor will have the right by
written notice to Company to terminate this Agreement without liability, unless
otherwise provided herein, after the expiration of the 6th Delay Period, but the
standby fee owed to Contractor will be limited to $4,900,000 regardless of when
Contractor terminates. In addition to the standby fee, Company will owe
Contractor for the value of the Work completed as of the termination date. But,
any amounts owed to Contractor will be netted against any advance payments
received by Contractor, which could require Contractor reimburse Company.
25.5    Termination with Cause. If (a) Contractor fails to perform the Work at
the time specified, or (b) Contractor breaches any other provision of these
Contract Documents and if the breach is not cured within ten Days of delivery of
notice of such breach, then Contractor shall be in default hereunder and Company
may elect to terminate these Contract Documents, or to continue these Contract
Documents subject to receiving adequate assurances of performance from
Contractor. Although Company shall use reasonable


21

--------------------------------------------------------------------------------




efforts to mitigate the cost for completion of the Work, Company may employ any
person, firm, or corporation to finish the Work by whatever method Company may
deem expedient and may undertake such expenditures as in Company’s sole judgment
will best accomplish the timely completion of the Work (including, where
necessary, the entry into agreements without prior solicitation of proposals).
On termination for cause, Company shall not be required to make any payments to
Contractor with respect to Work that has not been performed as of the date of
termination. If the cost to Company of completing the Work, including costs of
accelerated or expedited construction methods customarily and actually performed
in an attempt to mitigate any delay by Contractor and reasonable charges for
administering any subcontract and for legal fees associated with the termination
exceeds the Contract Price, then Contractor shall be liable for the amount of
such excess. Company shall be entitled to offset any such excess costs against
any amount due Contractor for Work performed prior to termination. Company shall
not be required to make any payments to Contractor with respect to Work that has
not been performed as of the date of early termination, including anticipated
overhead or profit for Work not performed by Contractor, and any amounts owed to
Contractor will be netted against any advance payments received by Contractor,
which could require Contractor reimburse Company.
25.6    Termination or Suspension without Cause. Subject to Section 25.2,
Company may at any time on three Days’ notice to Contractor extend, suspend, or
delay Contractor’s performance or terminate these Contract Documents for
Company’s convenience. Any compensation payable to Contractor through the
effective date of early termination shall be prorated, based solely on the value
of the Work completed, and Company shall not be required to make any payments to
Contractor with respect to Work that has not been performed as of the date of
early termination, including anticipated overhead or profit for Work not
performed by Contractor, and any amounts owed to Contractor will be netted
against any advance payments received by Contractor, which could require
Contractor reimburse Company. Company shall also pay Contractor for all actual,
direct costs incurred by Contractor as a result of the suspension or termination
without cause, including the costs of demobilization, cancelling supply
(provided that Company has approved all Subcontractor cancellation fees prior to
the execution of the Subcontract), and subcontract agreements, committed
materials, and rental and lease fees.
25.7    Resumption of Work. If Company extends, delays or suspends Contractor’s
performance Contractor shall thereafter resume its performance as soon as is
practicable when directed to do so by Company. Any dates for performance by
Contractor which are affected by an extension, delay or suspension of Company,
together with any payment schedules in these Contract Documents, shall be
extended for a period not to exceed the time lost by reason of the extension,
suspension or delay.
ARTICLE 26    CLAIMS
If Contractor has any claim, including claims for equitable adjustment, against
Company, such as for extra work, changes, or delays, notice of each such claim
shall be submitted in writing to Company. Any claim by Contractor shall be
deemed waived unless made in writing within ten Days after the occurrence of the
event that precipitated the claim. The submission of any claim or dispute shall
include a concise statement of the question or issue in dispute, together with
relevant facts and documentation to fully support the claim. Company will
consider no claim for additional compensation for work outside of Contractor’s
scope of Work, unless Contractor has followed the procedures enumerated in
Article 23.
ARTICLE 27    DISPUTE RESOLUTION
27.1    Mediation. If any dispute arising out of or relating to this Contract is
not resolved by executives of both Parties at levels at least one level above
the Project personnel who have previously been involved in the dispute, such
dispute shall be submitted to mediation to any one of the following mutually
agreed to mediators American Arbitration Association (AAA), JAMS, or any
mutually agreed to mediator. Any and all disputes arising out of or relating to
this Contract shall be subject to mediation as a condition precedent to
litigation. The mediation shall be administered at the mediator’s office
location closest to the location of the Project. The mediation session shall
take place at a location mutually agreed to by the Parties. If the mediation
process has not resolved the dispute within 30 Days after the mediation session,
or such longer period to which the Parties may agree, the mediation process
shall cease. If the mediation process has not resolved the dispute within 30
Days of the submission of the matter to mediation or a longer time if agreed to
by the Parties, then either one of the Parties may file a complaint, subject to
the provisions of Section 31.5. All negotiations pursuant to this clause are
confidential and shall be treated as compromise and settlement negotiations for
purpose of the Federal Rules of Evidence and state rules of evidence. Each Party
will bear its own costs for this dispute resolution phase, including splitting
the cost of the mediator.
27.2    Work to Continue. In the case of any dispute (including any dispute
which is or may be the subject of mediation or litigation), Contractor shall
continue to perform the Work pending final determination of the dispute, and
Company shall continue to make payments to Contractor for those portions of the
Work completed that are not the subject of dispute, in accordance with the
Contract Documents.


22

--------------------------------------------------------------------------------




ARTICLE 28    DELIVERY AND RETENTION OF DOCUMENTATION
28.1    Documentation and Proprietary Information. Company shall not be
prohibited from disclosure or use of proprietary or confidential information or
documents relating to the Work which are required by Company in order to permit
Company to obtain the full benefits of the Work. If Company transmits any
information to Contractor which Company considers proprietary, Company may so
designate such information. Contractor shall use that information, and any other
information that Contractor knows or has reason to know is proprietary or
confidential to Company, exclusively in connection with the Work and shall not
publish or otherwise disclose it to any third party.
28.2    Documentation. Contractor shall provide Company with all information and
documentation (which includes Drawings (including any as-built Drawings),
Specifications, reports, and designs) within Contractor’s scope of Work and
which is required by Company for the design, construction, licensing, quality
assurance, safety, operation, bidding, or maintenance of the Work or of the
facility for which the Work is intended. Such documentation shall include, if
applicable, Documents containing the original equipment manufacturer make, model
or part number, drawings, specifications, manuals or instructions for any
Material. Contractor shall promptly provide to Company all such information and
other materials relating to the Work that Company may request in connection with
any filing or other submission Company is making with any regulatory or other
governmental body. Contractor may disclose all such information to such
regulatory and other governmental body as required by Law. Contractor shall
notify Company’s Authorized Representative immediately upon such request and in
advance of such disclosure. In addition, Contractor shall cooperate with Company
as requested by Company with respect to such filings or submissions.
28.3    Retention of Documents. Unless otherwise required by Law, Contractor
agrees to retain and maintain (at no additional cost to Company) at least one
record set of all documents obtained or generated in the course of performing
the Work for a period of three years from the date of the completion of the
Work. Contractor, at the end of the three-year period, shall notify Company if
Contractor intends to destroy the documents. If Company requests that some or
all of the documents be preserved for an additional reasonable period of time,
Contractor shall comply with Company’s request, but has the option to return the
documents to Company for retention. Any request by Contractor to destroy such
documents shall be in writing and sent to Company at the address for notices.
ARTICLE 29    CONFIDENTIAL INFORMATION
29.1    Contractor’s Obligations. During the term of this Contract and
thereafter, except as Company may authorize in writing, Contractor shall, and
shall cause its employees and Subcontractors to: (a) treat and cause to be
treated as confidential all Confidential Information, as designated by Company;
(b) not disclose any Confidential Information to any third party or make
available any reports, recommendations, or conclusions based on the Confidential
Information to any third party without Company’s prior written approval; (c)
reveal the Confidential Information only to those employees and Subcontractors
of Contractor who require such access in order to perform the Work hereunder;
(d) if requested by Company, grant access to Confidential Information only to
employees of Contractor or its Subcontractors who have signed a confidentiality
agreement; (e) use Confidential Information only in connection with performing
the Work pursuant to the Contract Documents; (f) make copies of any tangible
embodiment of Confidential Information only as necessary for performing the
Work; (g) remove any tangible embodiment of Confidential Information from the
Site of Company only with the express permission of Company; and (h) return any
or all tangible embodiments of Confidential Information to Company promptly
following the request of Company, and in any event upon completion of performing
the Work pursuant to the Contract Documents. Contractor may disclose all such
information to such regulatory and other governmental body as required by Law.
Contractor shall notify Company’s Authorized Representative immediately upon
such request and in advance of such disclosure.
29.2    Irreparable Harm. Contractor acknowledges that the breach of any of the
covenants contained in this Article 29 or Article 30 will result in irreparable
harm and continuing damages to Company and Company’s business, and that
Company’s remedy at law for any such breach or threatened breach would be
inadequate. Accordingly, in addition to such remedies as may be available to
Company at law or in equity in the event of any such breach, any court of
competent jurisdiction may issue an injunction (both preliminary and permanent),
without bond, enjoining and restricting the breach or threatened breach of any
such covenant, including, but not limited to, an injunction restraining
Contractor from disclosing, in whole or in part, any Confidential Information.
Contractor agrees that it will not have the power to raise the issue of adequate
remedy at law as a defense to any action by Company for an injunction to prevent
any disclosure by Contractor of Confidential Information. Contractor shall pay
all of Company’s costs and expenses, including reasonable attorneys’ fees and
accountants’ fees, incurred in enforcing such covenants. The obligations of this
Article 29 shall survive any termination of this Contract.


23

--------------------------------------------------------------------------------




ARTICLE 30    OWNERSHIP OF WORK PRODUCT
30.1    Work Product. Any and all products of the Work performed by Contractor,
any Subcontractor and any of their employees under the Contract Documents,
including all inventions, discoveries, formulas, processes, devices, methods,
compositions, compilations, outlines, notes, reports, system plans, flow charts,
source codes, and other forms of computer software including computer modeling,
algorithms, procedures, policies, data, documentation, and other materials or
information which Contractor, any Subcontractor or any of their employees may
conceive, invent, author, create, reduce to practice, construct, compile,
develop, or improve in the course of performing the Work or otherwise delivered
to Company as part of the Work (collectively, “Work Product”) shall be the sole
and exclusive property of Company from and after the time it is created.
Contractor agrees to promptly disclose to Company the existence of any Work
Product of which Company would not otherwise be aware upon its creation.
30.2    Assignment. Contractor agrees to assign and hereby does assign to
Company (together with its successors and assigns) the sole and exclusive right,
title, and interest in all Work Product, including any and all related patent,
copyright, trademark, trade secret, and other property or proprietary rights of
any nature whatsoever. Contractor warrants and agrees to execute and deliver to
Company, and Contractor agrees to cause its Subcontractors and the employees of
Contractor and Subcontractors to execute and deliver to Company, any and all
documents that Company may reasonably request to convey to Company any interest
Contractor, its Subcontractors or any of their employees may have in any Work
Product or that are otherwise necessary to protect and perfect Company’s
interest in any Work Product. Contractor further warrants and agrees to take,
and Contractor agrees to cause Contractor’s employees to take, such other
actions as Company may reasonably request to protect and perfect Company’s
interest in any Work Product. Contractor further agrees that the sums paid to
Contractor by Company in connection with Contractor’s performing of the Work
serve, in part, as full consideration for the foregoing assignment, and that
said consideration is fair and reasonable, and was bargained for by Contractor.
Contractor represents and warrants that it has full right, power, and authority
to grant the assignment granted under this Section 30.2.
30.3    Contractor’s Retained Information. In the event and to the extent that
any Work Product contains or requires for its use any items, elements, or
components that were developed or otherwise acquired by Contractor prior to the
Effective Date or not in the course of performing the Work (“Contractor’s
Retained Information”), Contractor shall identify such Contractor’s Retained
Information to Company in writing. Contractor hereby grants to Company an
irrevocable, perpetual, non-exclusive, royalty-free, world-wide license to (a)
use, reproduce, perform, and execute the Contractor’s Retained Information, (b)
prepare derivative works based upon the Contractor’s Retained Information, (c)
distribute copies of Contractor’s Retained Information and of derivative works
based upon Contractor’s Retained Information; and (d) authorize others to do any
of the foregoing, but for each only to the extent required for the operation and
maintenance of the Work by Company. Contractor represents and warrants that
Company will not be liable for any royalties or other fees for any patent,
license, or other intellectual property right covering any materials, articles,
apparatuses, devices, equipment, or processes used by Contractor in the
performance of the Work or in the Work itself.
30.4    Knowledge. Nothing in this Article 30 should be construed to prohibit
Contractor from using its skills, knowledge, and experience that have a general
applicability, including such skills, knowledge, or experience gained by
Contractor in connection with performing Work for Company (collectively, the
“Knowledge”) in performing work for other clients; provided, however, that the
Knowledge or Contractor’s use thereof shall not include any Confidential
Information of Company.
30.5    Use of Work Product. Contractor agrees not to use any Work Product,
including any Drawings, Specifications, reports, or any unique design aspects of
a Project in any other project without the prior written approval of Company.
ARTICLE 31    MISCELLANEOUS
31.1    Complete Agreement of the Parties. The Contract Documents set forth the
entire understanding of the Parties, and supersede any and all prior agreements,
arrangements, or understandings, relating to the subject matter hereof.
31.2    Notices. Any notice to Company pertaining to the Work performed shall be
in writing and delivered personally or sent by facsimile, by nationally
recognized express-type courier service requiring delivery receipts, or postage
prepaid by U.S. Mail, return receipt requested to Company’s Authorized
Representative. Any notice to Contractor pertaining to the Work shall be in
writing and delivered personally or sent by facsimile, by nationally recognized
express-type courier service requiring delivery receipts, or postage prepaid by
U.S. Mail, return receipt requested to Contractor’s Authorized Representative.
Notices shall be effective only when received. All notices required or permitted
under this Contract will be deemed given and made (a) if by personal delivery,
on the Business Day of such delivery, (b) if by delivery by facsimile, on the
Business Day sent if sent before 5:00 pm Central Time on a Business Day or if
sent after that time, on the next Business Day (as evidenced by confirmation of
transmission by the transmitting equipment), (c) if by nationally recognized
overnight courier, on the next Business Day following deposit and (d) if by
certified mail, return receipt requested, postage prepaid, on the third Business
Day following such mailing, in each case addressed at the address or facsimile
number set forth at the end of this Contract, or such other address as may be
designated by notice by, such party.


24

--------------------------------------------------------------------------------




31.3    No Third-Party Beneficiary. No provision of this Contract is intended or
shall be construed to be for the benefit of any third party (other than the
Indemnitees).
31.4    Assignment. Contractor shall not assign or transfer any rights, claims,
interests, or obligations in the Contract Documents including claims for monies
that are due or may be due, without the prior written consent of Company, which
consent may not be unreasonably withheld by Company. Company may assign its
rights, claims, interests, and obligations in the Contract Documents to a third
party upon notice to Contractor. This Contract binds and inures to the benefit
of the Parties and their respective successors and permitted assigns.
31.5    Choice of Law/Interpretation. The Contract Documents shall be construed
and interpreted, without giving effect to principles of conflict of law, in
accordance with the laws of the State of Missouri. The provisions of the
Contract Documents shall be interpreted where possible in a manner to sustain
their legality and enforceability. Any dispute or proceeding between the Parties
arising out of the Contract Documents must be commenced and maintained
exclusively in the state or federal courts having jurisdiction over St. Louis
County, Missouri, and each Party submits itself unconditionally and irrevocably
to the personal jurisdiction of such courts. EACH PARTY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION, CLAIM, OR PROCEEDING RELATING TO THE CONTRACT
DOCUMENTS.
31.6    Severability. Should any provision of the Contract Documents be held
unenforceable in law such provision shall be severed from the Contract
Documents, and the balance of this Contract shall be binding on both Parties as
if the severed provision had never existed, unless performance of the Contract
Documents is thereby rendered legally impractical or no longer fulfills
Company’s objectives.
31.7    Amendments. This Contract cannot be amended or modified in any way
except by a writing signed by an authorized representative of Company and
Contractor. No course of prior dealing, usage of trade, and course of
performance shall be used to modify, supplement, or explain any terms of this
Contract. No waiver of any provision of this Contract shall be binding on
Company unless set forth in a writing signed by an authorized representative of
Company.
31.8    Non-Waiver. The failure of Company to insist upon strict performance by
Contractor or Company’s failure or delay in exercising a “course of dealing” or
any rights or remedies provided in this Contract or by the Law shall not be
deemed or construed as a waiver by Company of any claims or of the right by
Company to enforce such or any other provision in the future. No waiver by
Company of a breach of any provision of the Contract Documents shall constitute
or be construed as a waiver of any other breach or of that provision. No partial
or final payment, Certificate of Final Acceptance, or the acceptance of any
portion of the Work shall be construed as (a) an acceptance of defective Work,
(b) relieving Contractor of its obligations to make good any defects or
consequences for which Contractor may be responsible, or (c) a waiver of any
breach or other obligations of Contractor under the Contract Documents. No
waiver shall be binding upon Company unless it is in writing and signed by
Company. Any written waiver shall apply only to the specific default or to the
instance specified, and a waiver of any default shall not be deemed a waiver of
any other default, whether or not similar to the default waived.
31.9    Liability Limitation. Company’s and Contractor’s liability in connection
with the Contract Documents to each other and their respective Affiliates and
their respective representatives will not exceed $25,000,000, in any action or
claim whether statutory or in contract, tort or otherwise; provided, however,
that this limitation shall not apply to any claims arising out of: (a) willful
misconduct or gross negligence; (b) third-party indemnity claims; (c) fines,
fees and corresponding Losses due to failure to comply with Law; (d) breach of
confidentiality or intellectual property obligations; and (e) Company’s failure
to pay Contractor any payable portion of the Contract Price.
31.10    Waiver of Consequential Damages. Except for Losses that arise out of:
(a) willful misconduct or gross negligence; (b) third-party indemnity claims;
(c) fines, fees and corresponding Losses due to failure to comply with Law; and
(d) breach of confidentiality or intellectual property obligations, neither
Party will have any liability to the other Party for any all consequential,
incidental, indirect, punitive, or special Loss arising out of or relating to
this Agreement of any kind or character, whether arising in warranty, tort
(including negligence), contract, strict liability, professional liability, or
otherwise, and including loss of use, income, profits (including anticipated
profits arising directly from Work not performed as a result of termination),
revenue, product, business opportunity, financing, business and reputation, or
contract.


25

--------------------------------------------------------------------------------




31.11    Interpretation. The singular includes the plural, and vice versa. The
term “includes” and its derivative expressions mean “includes, but is not
limited to” and the corresponding derivative expressions. Unless set forth
expressly otherwise, the term “Section” means a section of this Contract. Unless
paired with the word “either”, the term “or” is inclusive and not exclusive. The
term “year” refers to the calendar year. The captions and section headings set
forth in this Contract are for convenience only. Nothing in this Contract can be
construed against either Party as the alleged drafter thereof. Except as
specifically set forth to the contrary in this Contract, the rights and remedies
described in this Contract are not exclusive, are cumulative or (to the extent
applicable) alternative, and are in addition to other rights or remedies
available at Law or in equity or otherwise. Company will have the right to
offset any amounts owed to Contractor by any amounts reasonably determined by
Company to be owed by Contractor to Company. Reference to the standards of any
technical society, organization, or association, or to codes of local or state
authorities, shall mean the latest version or tentative standard adopted and
published at the date of issuance of proposals, unless stated otherwise.
31.12    Non-Exclusive. This Contract does not restrict Company from bidding,
awarding, or having other contractors or Company employees installing or
replacing gas facilities of any size, number or location. Company reserves the
right to award a contract to more than one contractor.
31.13    Survival. The obligations contained in Section 3.4 (Compliance with
Applicable Law), Article 4 (Invoicing and Payment), Article 10
(Indemnification), Article 11 (Warranties), Article 20 (Taxes), Article 22
(Audit and Records), Article 25 (Termination and Suspension), Article 28
(Delivery and Retention of Documentation), Article 29 (Confidential
Information), Article 30 (Ownership of Work Product), Section 31.2 (Notices),
Section 31.9 (Liability Limitation), and Section 31.10 (Waiver of Consequential
Damages) will survive expiration or any termination of this Contract.
IN WITNESS WHEREOF, the Parties have executed this Contract as of the day and
year first above written.
SPIRE STL PIPELINE LLC
 
MICHELS CORPORATION
 
 
 
By: /s/ Michael C. Geiselhart      
Name: Michael C. Geiselhart
Title: President
 
By: /s/ Matthew J. Westphal       
Name: Matthew J. Westphal
Title: Vice President - Pipeline Operations



Address for Notices issued pursuant to this Contract.
If to Company:
Spire STL Pipeline LLC
Attn: President
700 Market Street
St. Louis, MO 63101
Fax No.: 314-421-1979


with a copy (which will not constitute notice) to:
Spire STL Pipeline LLC
Attn: General Counsel
700 Market Street
St. Louis, MO 63101
Email: legalnotices@spireenergy.com


 
Address for Notices issued pursuant to this Contract.
If to Contractor:
Michels Corporation
817 W. Main Street
Brownsville, WI 53006-0128
Attn: Matthew J. Westphal
Fax No.:
E-Mail:


with a copy to:
Michels Corporation
Attn: Chris Dombrowicki
817 W. Main Street
Brownsville, WI 53006-1028
E-Mail:







26